
	
		II
		Calendar No. 140
		110th CONGRESS
		1st Session
		S. 1321
		[Report No. 110–65]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2007
			Mr. Bingaman, from the
			 Committee on Energy and Natural
			 Resources, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To enhance the energy security of the
		  United States by promoting biofuels, energy efficiency, and carbon capture and
		  storage, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Energy Savings Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Biofuels for energy security and
				transportation
					Sec. 101. Short title.
					Sec. 102. Definitions.
					Subtitle A—Renewable fuel standard
					Sec. 111. Renewable fuel standard.
					Sec. 112. Production of renewable fuel using renewable
				energy.
					Subtitle B—Renewable fuels infrastructure
					Sec. 121. Infrastructure pilot program for renewable
				fuels.
					Sec. 122. Bioenergy research and development.
					Sec. 123. Bioresearch centers for systems biology
				program.
					Sec. 124. Loan guarantees for renewable fuel
				facilities.
					Sec. 125. Grants for renewable fuel production research and
				development in certain States.
					Sec. 126. Grants for infrastructure for transportation of
				biomass to local biorefineries.
					Sec. 127. Biorefinery information center.
					Sec. 128. Alternative fuel database and materials.
					Sec. 129. Fuel tank cap labeling requirement.
					Sec. 130. Biodiesel.
					Subtitle C—Studies
					Sec. 141. Study of advanced biofuels technologies.
					Sec. 142. Study of increased consumption of ethanol-blended
				gasoline with higher levels of ethanol.
					Sec. 143. Pipeline feasibility study.
					Sec. 144. Study of optimization of flexible fueled vehicles to
				use E–85 fuel.
					Sec. 145. Study of credits for use of renewable electricity in
				electric vehicles.
					Sec. 146. Study of engine durability associated with the use of
				biodiesel.
					Sec. 147. Study of incentives for renewable fuels.
					Sec. 148. Study of streamlined lifecycle analysis tools for the
				evaluation of renewable carbon content of biofuels.
					Sec. 149. Study of the adequacy of railroad transportation of
				domestically-produced renewable fuel.
					Sec. 150. Study of effects of ethanol-blended gasoline on off
				road vehicles.
					TITLE II—Energy efficiency
				promotion
					Sec. 201. Short
				title.
					Subtitle A—Promoting advanced
				lighting technologies
					Sec. 211. Accelerated
				procurement of energy efficient lighting.
					Sec. 212. Incandescent
				reflector lamp efficiency standards.
					Sec. 213. Bright Tomorrow
				Lighting Prizes.
					Sec. 214. Sense of Senate
				concerning efficient lighting standards.
					Sec. 215. Renewable energy
				construction grants.
					Subtitle B—Expediting new
				energy efficiency standards
					Sec. 221. Definition of energy
				conservation standard.
					Sec. 222. Regional efficiency
				standards for heating and cooling products.
					Sec. 223. Furnace fan
				rulemaking.
					Sec. 224. Expedited
				rulemakings.
					Sec. 225. Periodic
				reviews.
					Sec. 226. Energy efficiency
				labeling for consumer products.
					Sec. 227. Residential boiler
				efficiency standards.
					Sec. 228. Technical
				corrections.
					Sec. 229. Electric motor
				efficiency standards.
					Sec. 230. Energy standards for
				home appliances.
					Sec. 231. Improved energy
				efficiency for appliances and buildings in cold climates.
					Sec. 232. Deployment of new
				technologies for high-efficiency consumer products.
					Sec. 233. Industrial efficiency
				program.
					Subtitle C—Promoting high
				efficiency vehicles, advanced batteries, and energy storage
					Sec. 241. Lightweight materials
				research and development.
					Sec. 242. Loan guarantees for
				fuel-efficient automobile parts manufacturers.
					Sec. 243. Advanced technology
				vehicles manufacturing incentive program.
					Sec. 244. Energy storage
				competitiveness.
					Sec. 245. Advanced
				transportation technology program.
					Subtitle D—Setting energy
				efficiency goals
					Sec. 251. National goals for
				energy savings in transportation.
					Sec. 252. National energy
				efficiency improvement goals.
					Sec. 253. National media
				campaign.
					Sec. 254. Modernization of
				electricity grid system.
					Subtitle E—Promoting Federal
				leadership in energy efficiency and renewable energy
					Sec. 261. Federal fleet
				conservation requirements.
					Sec. 262. Federal requirement
				to purchase electricity generated by renewable energy.
					Sec. 263. Energy savings
				performance contracts.
					Sec. 264. Energy management
				requirements for Federal buildings.
					Sec. 265. Combined heat and
				power and district energy installations at Federal sites.
					Sec. 266. Federal building
				energy efficiency performance standards.
					Sec. 267. Application of
				International Energy Conservation Code to public and assisted
				housing.
					Sec. 268. Energy efficient
				commercial buildings initiative.
					Subtitle F—Assisting State and
				local governments in energy efficiency
					Sec. 271. Weatherization
				assistance for low-income persons.
					Sec. 272. State energy
				conservation plans.
					Sec. 273. Utility energy
				efficiency programs.
					Sec. 274. Energy efficiency and
				demand response program assistance.
					Sec. 275. Energy and
				environmental block grant.
					Sec. 276. Energy sustainability
				and efficiency grants for institutions of higher education.
					Sec. 277. Workforce
				training.
					Sec. 278. Assistance to States
				to reduce school bus idling.
					TITLE III—Carbon capture and
				storage research, development, and demonstration
					Sec. 301. Short
				title.
					Sec. 302. Carbon capture and
				storage research, development, and demonstration program.
					Sec. 303. Carbon dioxide
				storage capacity assessment.
					Sec. 304. Carbon capture and
				storage initiative.
				
			2.Definition of SecretaryIn this Act, the term Secretary
			 means the Secretary of Energy.
		IBiofuels for energy security and
			 transportation
			101.Short titleThis title may be cited as the
			 Biofuels for Energy Security and
			 Transportation Act of 2007.
			102.DefinitionsIn this title:
				(1)Advanced biofuel
					(A)In generalThe term advanced biofuel
			 means fuel derived from renewable biomass other than corn starch.
					(B)InclusionsThe term advanced biofuel
			 includes—
						(i)ethanol derived from cellulose,
			 hemicellulose, or lignin;
						(ii)ethanol derived from sugar or starch, other
			 than ethanol derived from corn starch;
						(iii)ethanol derived from waste material,
			 including crop residue, other vegetative waste material, animal waste, and food
			 waste and yard waste;
						(iv)diesel-equivalent fuel derived from
			 renewable biomass, including vegetable oil and animal fat;
						(v)biogas produced through the conversion of
			 organic matter from renewable biomass; and
						(vi)butanol or higher alcohols produced through
			 the conversion of organic matter from renewable biomass.
						(2)Cellulosic biomass ethanolThe term cellulosic biomass
			 ethanol means ethanol derived from any cellulose, hemicellulose, or
			 lignin that is derived from renewable biomass.
				(3)Conventional biofuelThe term conventional biofuel
			 means ethanol derived from corn starch.
				(4)Renewable biomassThe term renewable biomass
			 means—
					(A)biomass (as defined by section 210 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15855)) (excluding the bole of old-growth
			 trees of a forest from the late successional state of forest development) that
			 is harvested where permitted by law and in accordance with applicable land
			 management plans from—
						(i)National Forest System land; or
						(ii)public lands (as defined in section 103 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); or
						(B)any organic matter that is available on a
			 renewable or recurring basis from non-Federal land or from land belonging to an
			 Indian tribe, or an Indian individual, that is held in trust by the United
			 States or subject to a restriction against alienation imposed by the United
			 States, including—
						(i)renewable plant material, including—
							(I)feed grains;
							(II)other agricultural commodities;
							(III)other plants and trees; and
							(IV)algae; and
							(ii)waste material, including—
							(I)crop residue;
							(II)other vegetative waste material (including
			 wood waste and wood residues);
							(III)animal waste and byproducts (including
			 fats, oils, greases, and manure); and
							(IV)food waste and yard waste.
							(5)Renewable fuel
					(A)In generalThe term renewable fuel means
			 motor vehicle fuel, boiler fuel, or home heating fuel that is—
						(i)produced from renewable biomass; and
						(ii)used to replace or reduce the quantity of
			 fossil fuel present in a fuel or fuel mixture used to operate a motor vehicle,
			 boiler, or furnace.
						(B)InclusionThe term renewable fuel
			 includes—
						(i)conventional biofuel; and
						(ii)advanced biofuel.
						(6)Small
			 refineryThe term small
			 refinery means a refinery for which the average aggregate daily crude
			 oil throughput for a calendar year (as determined by dividing the aggregate
			 throughput for the calendar year by the number of days in the calendar year)
			 does not exceed 75,000 barrels.
				ARenewable fuel standard
				111.Renewable fuel standard
					(a)Renewable fuel program
						(1)Regulations
							(A)In generalNot later than 1 year after the date of
			 enactment of this Act, the President shall promulgate regulations to ensure
			 that motor vehicle fuel, home heating oil, and boiler fuel sold or introduced
			 into commerce in the United States (except in noncontiguous States or
			 territories), on an annual average basis, contains the applicable volume of
			 renewable fuel determined in accordance with paragraph (2).
							(B)Provisions of regulationsRegardless of the date of promulgation, the
			 regulations promulgated under subparagraph (A)—
								(i)shall contain compliance provisions
			 applicable to refineries, blenders, distributors, and importers, as
			 appropriate, to ensure that—
									(I)the requirements of this subsection are
			 met; and
									(II)renewable fuels produced from facilities
			 built after the date of enactment of this Act achieve at least a 20 percent
			 reduction in life cycle greenhouse gas emissions compared to gasoline;
			 but
									(ii)shall not—
									(I)restrict geographic areas in the contiguous
			 United States in which renewable fuel may be used; or
									(II)impose any per-gallon obligation for the
			 use of renewable fuel.
									(C)Relationship to other
			 regulationsRegulations
			 promulgated under this paragraph shall, to the maximum extent practicable,
			 incorporate the program structure, compliance, and reporting requirements
			 established under the final regulations promulgated to implement the renewable
			 fuel program established by the amendment made by section 1501(a)(2) of the
			 Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1067).
							(2)Applicable volume
							(A)Calendar years 2008 through 2022
								(i)Renewable
			 fuelFor the purpose of
			 paragraph (1), subject to clause (ii), the applicable volume for any of
			 calendar years 2008 through 2022 shall be determined in accordance with the
			 following table:
									
										
											
												Applicable volume of renewable
					 fuel
												
												Calendar year:(in billions of gallons):
												
												20088.5
												
												200910.5
												
												201012.0
												
												201112.6
												
												201213.2
												
												201313.8
												
												201414.4
												
												201515.0
												
												201618.0
												
												201721.0
												
												201824.0
												
												201927.0
												
												202030.0
												
												202133.0
												
												202236.0.
												
											
										
									
								(ii)Advanced biofuelsFor the purpose of paragraph (1), of the
			 volume of renewable fuel required under clause (i), the applicable volume for
			 any of calendar years 2016 through 2022 for advanced biofuels shall be
			 determined in accordance with the following table:
									
										
											
												Applicable volume of advanced
					 biofuels
												
												Calendar year:(in billions of gallons):
												
												20163.0
												
												20176.0
												
												20189.0
												
												201912.0
												
												202015.0
												
												202118.0
												
												202221.0.
												
											
										
									
								(B)Calendar year 2023 and
			 thereafterSubject to
			 subparagraph (C), for the purposes of paragraph (1), the applicable volume for
			 calendar year 2023 and each calendar year thereafter shall be determined by the
			 President, in coordination with the Secretary of Energy, the Secretary of
			 Agriculture, and the Administrator of the Environmental Protection Agency,
			 based on a review of the implementation of the program during calendar years
			 2007 through 2022, including a review of—
								(i)the impact of renewable fuels on the energy
			 security of the United States;
								(ii)the expected annual rate of future
			 production of renewable fuels, including advanced biofuels;
								(iii)the impact of renewable fuels on the
			 infrastructure of the United States, including deliverability of materials,
			 goods, and products other than renewable fuel, and the sufficiency of
			 infrastructure to deliver renewable fuel; and
								(iv)the impact of the use of renewable fuels on
			 other factors, including job creation, the price and supply of agricultural
			 commodities, rural economic development, and the environment.
								(C)Minimum applicable volumeSubject to subparagraph (D), for the
			 purpose of paragraph (1), the applicable volume for calendar year 2023 and each
			 calendar year thereafter shall be equal to the product obtained by
			 multiplying—
								(i)the number of gallons of gasoline that the
			 President estimates will be sold or introduced into commerce in the calendar
			 year; and
								(ii)the ratio that—
									(I)36,000,000,000 gallons of renewable fuel;
			 bears to
									(II)the number of gallons of gasoline sold or
			 introduced into commerce in calendar year 2022.
									(D)Minimum percentage of advanced
			 biofuelFor the purpose of
			 paragraph (1) and subparagraph (C), at least 60 percent of the minimum
			 applicable volume for calendar year 2023 and each calendar year thereafter
			 shall be advanced biofuel.
							(b)Applicable percentages
						(1)Provision of estimate of volumes of
			 gasoline salesNot later than
			 October 31 of each of calendar years 2008 through 2021, the Administrator of
			 the Energy Information Administration shall provide to the President an
			 estimate, with respect to the following calendar year, of the volumes of
			 gasoline projected to be sold or introduced into commerce in the United
			 States.
						(2)Determination of applicable
			 percentages
							(A)In generalNot later than November 30 of each of
			 calendar years 2008 through 2022, based on the estimate provided under
			 paragraph (1), the President shall determine and publish in the Federal
			 Register, with respect to the following calendar year, the renewable fuel
			 obligation that ensures that the requirements of subsection (a) are met.
							(B)Required elementsThe renewable fuel obligation determined
			 for a calendar year under subparagraph (A) shall—
								(i)be applicable to refineries, blenders, and
			 importers, as appropriate;
								(ii)be expressed in terms of a volume
			 percentage of gasoline sold or introduced into commerce in the United States;
			 and
								(iii)subject to paragraph (3)(A), consist of a
			 single applicable percentage that applies to all categories of persons
			 specified in clause (i).
								(3)AdjustmentsIn determining the applicable percentage
			 for a calendar year, the President shall make adjustments—
							(A)to prevent the imposition of redundant
			 obligations on any person specified in paragraph (2)(B)(i); and
							(B)to account for the use of renewable fuel
			 during the previous calendar year by small refineries that are exempt under
			 subsection (g).
							(c)Volume conversion factors for renewable
			 fuels based on energy content or requirements
						(1)In generalFor the purpose of subsection (a), the
			 President shall assign values to specific types of advanced biofuels for the
			 purpose of satisfying the fuel volume requirements of subsection (a)(2) in
			 accordance with this subsection.
						(2)Energy content relative to
			 ethanolFor advanced biofuel,
			 1 gallon of the advanced biofuel shall be considered to be the equivalent of 1
			 gallon of renewable fuel multiplied by the ratio that—
							(A)the number of British thermal units of
			 energy produced by the combustion of 1 gallon of the advanced biofuel (as
			 measured under conditions determined by the Secretary); bears to
							(B)the number of British thermal units of
			 energy produced by the combustion of 1 gallon of pure ethanol (as measured
			 under conditions determined by the Secretary to be comparable to conditions
			 described in subparagraph (A)).
							(3)Transitional energy-related conversion
			 factors for cellulosic biomass ethanolFor any of calendar years 2008 through
			 2015, 1 gallon of cellulosic biomass ethanol shall be considered to be the
			 equivalent of 2.5 gallons of renewable fuel.
						(d)Credit program
						(1)In generalThe President, in consultation with the
			 Secretary and the Administrator of the Environmental Protection Agency, shall
			 implement a credit program to manage the renewable fuel requirement of this
			 section in a manner consistent with the credit program established by the
			 amendment made by section 1501(a)(2) of the Energy Policy Act of 2005
			 (Public Law
			 109–58; 119 Stat. 1067).
						(2)Market transparencyIn carrying out the credit program under
			 this subsection, the President shall facilitate price transparency in markets
			 for the sale and trade of credits, with due regard for the public interest, the
			 integrity of those markets, fair competition, and the protection of consumers
			 and agricultural producers.
						(e)Seasonal variations in renewable fuel
			 use
						(1)StudyFor each of calendar years 2008 through
			 2022, the Administrator of the Energy Information Administration shall conduct
			 a study of renewable fuel blending to determine whether there are excessive
			 seasonal variations in the use of renewable fuel.
						(2)Regulation of excessive seasonal
			 variationsIf, for any
			 calendar year, the Administrator of the Energy Information Administration,
			 based on the study under paragraph (1), makes the determinations specified in
			 paragraph (3), the President shall promulgate regulations to ensure that 25
			 percent or more of the quantity of renewable fuel necessary to meet the
			 requirements of subsection (a) is used during each of the 2 periods specified
			 in paragraph (4) of each subsequent calendar year.
						(3)DeterminationsThe determinations referred to in paragraph
			 (2) are that—
							(A)less than 25 percent of the quantity of
			 renewable fuel necessary to meet the requirements of subsection (a) has been
			 used during 1 of the 2 periods specified in paragraph (4) of the calendar
			 year;
							(B)a pattern of excessive seasonal variation
			 described in subparagraph (A) will continue in subsequent calendar years;
			 and
							(C)promulgating regulations or other
			 requirements to impose a 25 percent or more seasonal use of renewable fuels
			 will not significantly—
								(i)increase the price of motor fuels to the
			 consumer; or
								(ii)prevent or interfere with the attainment of
			 national ambient air quality standards.
								(4)PeriodsThe 2 periods referred to in this
			 subsection are—
							(A)April through September; and
							(B)January through March and October through
			 December.
							(f)Waivers
						(1)In generalThe President, in consultation with the
			 Secretary of Energy, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency, may waive the requirements of subsection (a)
			 in whole or in part on petition by one or more States by reducing the national
			 quantity of renewable fuel required under subsection (a), based on a
			 determination by the President (after public notice and opportunity for
			 comment), that—
							(A)implementation of the requirement would
			 severely harm the economy or environment of a State, a region, or the United
			 States; or
							(B)extreme and unusual circumstances exist
			 that prevent distribution of an adequate supply of domestically-produced
			 renewable fuel to consumers in the United States.
							(2)Petitions for waiversThe President, in consultation with the
			 Secretary of Energy, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency, shall approve or disapprove a State petition
			 for a waiver of the requirements of subsection (a) within 90 days after the
			 date on which the petition is received by the President.
						(3)Termination of waiversA waiver granted under paragraph (1) shall
			 terminate after 1 year, but may be renewed by the President after consultation
			 with the Secretary of Energy, the Secretary of Agriculture, and the
			 Administrator of the Environmental Protection Agency.
						(4)Report to CongressIf the Secretary makes a determination
			 under paragraph (1)(B) that railroad transportation of domestically-produced
			 renewable fuel is inadequate, based on either the service provided by, or the
			 price of, the railroad transportation, the President shall submit to Congress a
			 report that describes—
							(A)the actions the Federal Government is
			 taking, or will take, to address the inadequacy, including a description of the
			 specific powers of the applicable Federal agencies; and
							(B)if the President finds that there are
			 inadequate Federal powers to address the railroad service or pricing
			 inadequacies, recommendations for legislation to provide appropriate powers to
			 Federal agencies to address the inadequacies.
							(g)Small refineries
						(1)Temporary exemption
							(A)In generalThe requirements of subsection (a) shall
			 not apply to—
								(i)small refineries (other than a small
			 refinery described in clause (ii)) until calendar year 2013; and
								(ii)small refineries owned by a small business
			 refiner (as defined in section 45H(c) of the Internal Revenue Code of 1986)
			 until calendar year 2015.
								(B)Extension of exemption
								(i)Study by SecretaryNot later than December 31, 2008, the
			 Secretary shall submit to the President and Congress a report describing the
			 results of a study to determine whether compliance with the requirements of
			 subsection (a) would impose a disproportionate economic hardship on small
			 refineries.
								(ii)Extension of exemptionIn the case of a small refinery that the
			 Secretary determines under clause (i) would be subject to a disproportionate
			 economic hardship if required to comply with subsection (a), the President
			 shall extend the exemption under subparagraph (A) for the small refinery for a
			 period of not less than 2 additional years.
								(2)Petitions based on disproportionate
			 economic hardship
							(A)Extension of exemptionA small refinery may at any time petition
			 the President for an extension of the exemption under paragraph (1) for the
			 reason of disproportionate economic hardship.
							(B)Evaluation of petitionsIn evaluating a petition under subparagraph
			 (A), the President, in consultation with the Secretary, shall consider the
			 findings of the study under paragraph (1)(B) and other economic factors.
							(C)Deadline for action on
			 petitionsThe President shall
			 act on any petition submitted by a small refinery for a hardship exemption not
			 later than 90 days after the date of receipt of the petition.
							(3)Opt-in for small refineriesA small refinery shall be subject to the
			 requirements of subsection (a) if the small refinery notifies the President
			 that the small refinery waives the exemption under paragraph (1).
						(h)Penalties and enforcement
						(1)Civil penalties
							(A)In generalAny person that violates a regulation
			 promulgated under subsection (a), or that fails to furnish any information
			 required under such a regulation, shall be liable to the United States for a
			 civil penalty of not more than the total of—
								(i)$25,000 for each day of the violation;
			 and
								(ii)the amount of economic benefit or savings
			 received by the person resulting from the violation, as determined by the
			 President.
								(B)CollectionCivil penalties under subparagraph (A)
			 shall be assessed by, and collected in a civil action brought by, the Secretary
			 or such other officer of the United States as is designated by the
			 President.
							(2)Injunctive authority
							(A)In generalThe district courts of the United States
			 shall have jurisdiction to—
								(i)restrain a violation of a regulation
			 promulgated under subsection (a);
								(ii)award other appropriate relief; and
								(iii)compel the furnishing of information
			 required under the regulation.
								(B)ActionsAn action to restrain such violations and
			 compel such actions shall be brought by and in the name of the United
			 States.
							(C)SubpoenasIn the action, a subpoena for a witness who
			 is required to attend a district court in any district may apply in any other
			 district.
							(i)Voluntary labeling program
						(1)In generalThe President shall establish criteria for
			 a system of voluntary labeling of renewable fuels based on life cycle
			 greenhouse gas emissions.
						(2)Consumer educationThe President shall ensure that the
			 labeling system under this subsection provides useful information to consumers
			 making fuel purchases.
						(3)FlexibilityIn carrying out this subsection, the
			 President may establish more than 1 label, as appropriate.
						(j)Effective
			 dateExcept as otherwise
			 specifically provided in this section, this section takes effect on January 1,
			 2008.
					112.Production of renewable fuel using
			 renewable energy
					(a)DefinitionsIn this section:
						(1)FacilityThe term facility means a
			 facility used for the production of renewable fuel.
						(2)Renewable energy
							(A)In generalThe term renewable energy has
			 the meaning given the term in section 203(b) of the Energy Policy Act of 2005
			 (42 U.S.C. 15852(b)).
							(B)InclusionThe term renewable energy
			 includes biogas produced through the conversion of organic matter from
			 renewable biomass.
							(b)Additional credit
						(1)In generalThe President shall provide a credit under
			 the program established under section 111(d) to the owner of a facility that
			 uses renewable energy to displace more than 90 percent of the fossil fuel
			 normally used in the production of renewable fuel.
						(2)Credit amountThe President may provide the credit in a
			 quantity that is not more than the equivalent of 1.5 gallons of renewable fuel
			 for each gallon of renewable fuel produced in a facility described in paragraph
			 (1).
						BRenewable fuels infrastructure
				121.Infrastructure pilot program for renewable
			 fuels
					(a)In generalThe Secretary, in consultation with the
			 Secretary of Transportation and the Administrator of the Environmental
			 Protection Agency, shall establish a competitive grant pilot program (referred
			 to in this section as the pilot program), to be administered
			 through the Vehicle Technology Deployment Program of the Department of Energy,
			 to provide not more than 10 geographically-dispersed project grants to State
			 governments, Indian tribal governments, local governments, metropolitan
			 transportation authorities, or partnerships of those entities to carry out 1 or
			 more projects for the purposes described in subsection (b).
					(b)Grant
			 purposesA grant under this
			 section shall be used for the establishment of refueling infrastructure
			 corridors, as designated by the Secretary, for gasoline blends that contain not
			 less than 11 percent, and not more than 85 percent, renewable fuel or diesel
			 fuel that contains at least 10 percent renewable fuel, including—
						(1)installation of infrastructure and
			 equipment necessary to ensure adequate distribution of renewable fuels within
			 the corridor;
						(2)installation of infrastructure and
			 equipment necessary to directly support vehicles powered by renewable fuels;
			 and
						(3)operation and maintenance of infrastructure
			 and equipment installed as part of a project funded by the grant.
						(c)Applications
						(1)Requirements
							(A)In generalSubject to subparagraph (B), not later than
			 90 days after the date of enactment of this Act, the Secretary shall issue
			 requirements for use in applying for grants under the pilot program.
							(B)Minimum requirementsAt a minimum, the Secretary shall require
			 that an application for a grant under this section—
								(i)be submitted by—
									(I)the head of a State, tribal, or local
			 government or a metropolitan transportation authority, or any combination of
			 those entities; and
									(II)a registered participant in the Vehicle
			 Technology Deployment Program of the Department of Energy; and
									(ii)include—
									(I)a description of the project proposed in
			 the application, including the ways in which the project meets the requirements
			 of this section;
									(II)an estimate of the degree of use of the
			 project, including the estimated size of fleet of vehicles operated with
			 renewable fuel available within the geographic region of the corridor, measured
			 as a total quantity and a percentage;
									(III)an estimate of the potential petroleum
			 displaced as a result of the project (measured as a total quantity and a
			 percentage), and a plan to collect and disseminate petroleum displacement and
			 other relevant data relating to the project to be funded under the grant, over
			 the expected life of the project;
									(IV)a description of the means by which the
			 project will be sustainable without Federal assistance after the completion of
			 the term of the grant;
									(V)a complete description of the costs of the
			 project, including acquisition, construction, operation, and maintenance costs
			 over the expected life of the project; and
									(VI)a description of which costs of the project
			 will be supported by Federal assistance under this subsection.
									(2)PartnersAn applicant under paragraph (1) may carry
			 out a project under the pilot program in partnership with public and private
			 entities.
						(d)Selection criteriaIn evaluating applications under the pilot
			 program, the Secretary shall—
						(1)consider the experience of each applicant
			 with previous, similar projects; and
						(2)give priority consideration to applications
			 that—
							(A)are most likely to maximize displacement of
			 petroleum consumption, measured as a total quantity and a percentage;
							(B)are best able to incorporate existing
			 infrastructure while maximizing, to the extent practicable, the use of advanced
			 biofuels;
							(C)demonstrate the greatest commitment on the
			 part of the applicant to ensure funding for the proposed project and the
			 greatest likelihood that the project will be maintained or expanded after
			 Federal assistance under this subsection is completed;
							(D)represent a partnership of public and
			 private entities; and
							(E)exceed the minimum requirements of
			 subsection (c)(1)(B).
							(e)Pilot project requirements
						(1)Maximum
			 amountThe Secretary shall
			 provide not more than $20,000,000 in Federal assistance under the pilot program
			 to any applicant.
						(2)Cost sharingThe non-Federal share of the cost of any
			 activity relating to renewable fuel infrastructure development carried out
			 using funds from a grant under this section shall be not less than 20
			 percent.
						(3)Maximum period of grantsThe Secretary shall not provide funds to
			 any applicant under the pilot program for more than 2 years.
						(4)Deployment and distributionThe Secretary shall seek, to the maximum
			 extent practicable, to ensure a broad geographic distribution of project sites
			 funded by grants under this section.
						(5)Transfer of information and
			 knowledgeThe Secretary shall
			 establish mechanisms to ensure that the information and knowledge gained by
			 participants in the pilot program are transferred among the pilot program
			 participants and to other interested parties, including other applicants that
			 submitted applications.
						(f)Schedule
						(1)Initial grants
							(A)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall publish in the Federal Register,
			 Commerce Business Daily, and such other publications as the Secretary considers
			 to be appropriate, a notice and request for applications to carry out projects
			 under the pilot program.
							(B)DeadlineAn application described in subparagraph
			 (A) shall be submitted to the Secretary by not later than 180 days after the
			 date of publication of the notice under that subparagraph.
							(C)Initial selectionNot later than 90 days after the date by
			 which applications for grants are due under subparagraph (B), the Secretary
			 shall select by competitive, peer-reviewed proposal up to 5 applications for
			 projects to be awarded a grant under the pilot program.
							(2)Additional grants
							(A)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall publish in the Federal Register,
			 Commerce Business Daily, and such other publications as the Secretary considers
			 to be appropriate, a notice and request for additional applications to carry
			 out projects under the pilot program that incorporate the information and
			 knowledge obtained through the implementation of the first round of projects
			 authorized under the pilot program.
							(B)DeadlineAn application described in subparagraph
			 (A) shall be submitted to the Secretary by not later than 180 days after the
			 date of publication of the notice under that subparagraph.
							(C)Initial selectionNot later than 90 days after the date by
			 which applications for grants are due under subparagraph (B), the Secretary
			 shall select by competitive, peer-reviewed proposal such additional
			 applications for projects to be awarded a grant under the pilot program as the
			 Secretary determines to be appropriate.
							(g)Reports to Congress
						(1)Initial
			 reportNot later than 60 days
			 after the date on which grants are awarded under this section, the Secretary
			 shall submit to Congress a report containing—
							(A)an identification of the grant recipients
			 and a description of the projects to be funded under the pilot program;
							(B)an identification of other applicants that
			 submitted applications for the pilot program but to which funding was not
			 provided; and
							(C)a description of the mechanisms used by the
			 Secretary to ensure that the information and knowledge gained by participants
			 in the pilot program are transferred among the pilot program participants and
			 to other interested parties, including other applicants that submitted
			 applications.
							(2)EvaluationNot later than 2 years after the date of
			 enactment of this Act, and annually thereafter until the termination of the
			 pilot program, the Secretary shall submit to Congress a report containing an
			 evaluation of the effectiveness of the pilot program, including an assessment
			 of the petroleum displacement and benefits to the environment derived from the
			 projects included in the pilot program.
						(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $200,000,000, to remain available until expended.
					122.Bioenergy research and
			 developmentSection 931(c) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231(c)) is
			 amended—
					(1)in paragraph (2), by striking
			 $251,000,000 and inserting $377,000,000;
			 and
					(2)in paragraph (3), by striking
			 $274,000,000 and inserting $398,000,000.
					123.Bioresearch centers for systems biology
			 programSection 977(a)(1) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16317(a)(1)) is amended
			 by inserting before the period at the end the following: , including the
			 establishment of at least 11 bioresearch centers of varying sizes, as
			 appropriate, that focus on biofuels, of which at least 2 centers shall be
			 located in each of the 4 Petroleum Administration for Defense Districts with no
			 subdistricts and 1 center shall be located in each of the subdistricts of the
			 Petroleum Administration for Defense District with subdistricts.
				124.Loan guarantees for renewable fuel
			 facilities
					(a)In generalSection 1703 of the Energy Policy Act of
			 2005 (42 U.S.C. 16513) is amended by adding at the end the following:
						
							(f)Renewable fuel facilities
								(1)In generalThe Secretary may make guarantees under
				this title for projects that produce advanced biofuel (as defined in section
				102 of the Biofuels for Energy Security and
				Transportation Act of 2007).
								(2)RequirementsA project under this subsection shall
				employ new or significantly improved technologies for the production of
				renewable fuels as compared to commercial technologies in service in the United
				States at the time that the guarantee is issued.
								(3)Issuance of first loan
				guaranteesThe requirement of
				section 20320(b) of division B of the Continuing Appropriations Resolution,
				2007 (Public Law 109–289,
				Public Law
				110–5), relating to the issuance of final regulations, shall
				not apply to the first 6 guarantees issued under this subsection.
								(4)Project
				designA project for which a
				guarantee is made under this subsection shall have a project design that has
				been validated through the operation of a continuous process pilot facility
				with an annual output of at least 50,000 gallons of ethanol or the energy
				equivalent volume of other advanced biofuels.
								(5)Maximum guaranteed principalThe total principal amount of a loan
				guaranteed under this subsection may not exceed $250,000,000 for a single
				facility.
								(6)Amount of guaranteeThe Secretary shall guarantee 100 percent
				of the principal and interest due on 1 or more loans made for a facility that
				is the subject of the guarantee under paragraph (3).
								(7)DeadlineThe Secretary shall approve or disapprove
				an application for a guarantee under this subsection not later than 90 days
				after the date of receipt of the application.
								(8)ReportNot later than 30 days after approving or
				disapproving an application under paragraph (7), the Secretary shall submit to
				Congress a report on the approval or disapproval (including the reasons for the
				action).
								.
					(b)Improvements to underlying loan guarantee
			 authority
						(1)Definition of commercial
			 technologySection 1701(1) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16511(1)) is amended by
			 striking subparagraph (B) and inserting the following:
							
								(B)ExclusionThe term commercial technology
				does not include a technology if the sole use of the technology is in
				connection with—
									(i)a demonstration plant; or
									(ii)a project for which the Secretary approved
				a loan
				guarantee.
									.
						(2)Specific appropriation or
			 contributionSection 1702 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by
			 striking subsection (b) and inserting the following:
							
								(b)Specific appropriation or
				contribution
									(1)In generalNo guarantee shall be made unless—
										(A)an appropriation for the cost has been
				made; or
										(B)the Secretary has received from the
				borrower a payment in full for the cost of the obligation and deposited the
				payment into the Treasury.
										(2)LimitationThe source of payments received from a
				borrower under paragraph (1)(B) shall not be a loan or other debt obligation
				that is made or guaranteed by the Federal Government.
									(3)Relation to other lawsSection 504(b) of the
				Federal Credit Reform Act of 1990
				(2 U.S.C. 661c(b)) shall not apply to a loan or loan guarantee made in
				accordance with paragraph
				(1)(B).
									.
						(3)AmountSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C.
			 16512) is amended by striking subsection (c) and inserting the
			 following:
							
								(c)Amount
									(1)In generalSubject to paragraph (2), the Secretary
				shall guarantee up to 100 percent of the principal and interest due on 1 or
				more loans for a facility that are the subject of the guarantee.
									(2)LimitationThe total amount of loans guaranteed for a
				facility by the Secretary shall not exceed 80 percent of the total cost of the
				facility, as estimated at the time at which the guarantee is
				issued.
									.
						(4)SubrogationSection 1702(g)(2) of the Energy Policy Act
			 of 2005 (42 U.S.C.
			 16512(g)(2)) is amended—
							(A)by striking subparagraph (B); and
							(B)by redesignating subparagraph (C) as
			 subparagraph (B).
							(5)FeesSection 1702(h) of the Energy Policy Act of
			 2005 (42 U.S.C. 16512(h)) is amended by striking paragraph (2) and inserting
			 the following:
							
								(2)AvailabilityFees collected under this subsection
				shall—
									(A)be deposited by the Secretary into a
				special fund in the Treasury to be known as the Incentives For
				Innovative Technologies Fund; and
									(B)remain available to the Secretary for
				expenditure, without further appropriation or fiscal year limitation, for
				administrative expenses incurred in carrying out this
				title.
									.
						125.Grants for renewable fuel production
			 research and development in certain States
					(a)In generalThe Secretary shall provide grants to
			 eligible entities to conduct research into, and develop and implement,
			 renewable fuel production technologies in States with low rates of ethanol
			 production, including low rates of production of cellulosic biomass ethanol, as
			 determined by the Secretary.
					(b)EligibilityTo be eligible to receive a grant under the
			 section, an entity shall—
						(1)(A)be an institution of higher education (as
			 defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801))
			 located in a State described in subsection (a);
							(B)be
			 an institution—
								(i)referred to in section 532 of the Equity in
			 Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301
			 note);
								(ii)that is eligible for a grant under the
			 Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C.
			 1801 et seq.), including Diné College; or
								(iii)that is eligible for a grant under the
			 Navajo Community College Act (25 U.S.C. 640a et seq.); or
								(C)be
			 a consortium of such institutions of higher education, industry, State
			 agencies, Indian tribal agencies, or local government agencies located in the
			 State; and
							(2)have proven experience and capabilities
			 with relevant technologies.
						(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each of
			 fiscal years 2008 through 2010.
					126.Grants for infrastructure for
			 transportation of biomass to local biorefineries
					(a)In generalThe Secretary shall conduct a program under
			 which the Secretary shall provide grants to Indian tribal and local governments
			 and other eligible entities (as determined by the Secretary) (referred to in
			 this section as eligible entities) to promote the development of
			 infrastructure to support the separation, production, processing, and
			 transportation of biomass to local biorefineries.
					(b)PhasesThe Secretary shall conduct the program in
			 the following phases:
						(1)DevelopmentIn the first phase of the program, the
			 Secretary shall make grants to eligible entities to assist the eligible
			 entities in the development of local projects to promote the development of
			 infrastructure to support the separation, production, processing, and
			 transportation of biomass to local biorefineries.
						(2)ImplementationIn the second phase of the program, the
			 Secretary shall make competitive grants to eligible entities to implement
			 projects developed under paragraph (1).
						(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					127.Biorefinery information center
					(a)In generalThe Secretary, in cooperation with the
			 Secretary of Agriculture, shall establish a biorefinery information center to
			 make available to interested parties information on—
						(1)renewable fuel resources, including
			 information on programs and incentives for renewable fuels;
						(2)renewable fuel producers;
						(3)renewable fuel users; and
						(4)potential renewable fuel users.
						(b)AdministrationIn administering the biorefinery
			 information center, the Secretary shall—
						(1)continually update information provided by
			 the center;
						(2)make information available to interested
			 parties on the process for establishing a biorefinery; and
						(3)make information and assistance provided by
			 the center available through a toll-free telephone number and website.
						(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					128.Alternative fuel database and
			 materialsThe Secretary and
			 the Director of the National Institute of Standards and Technology shall
			 jointly establish and make available to the public—
					(1)a database that describes the physical
			 properties of different types of alternative fuel; and
					(2)standard reference materials for different
			 types of alternative fuel.
					129.Fuel tank cap labeling
			 requirementSection 406(a) of
			 the Energy Policy Act of 1992 (42 U.S.C. 13232(a)) is
			 amended—
					(1)by striking The Federal Trade
			 Commission and inserting the following:
						
							(1)In generalThe Federal Trade
				Commission
							;
				and
					(2)by adding at the end the following:
						
							(2)Fuel tank cap labeling
				requirementBeginning with
				model year 2010, the fuel tank cap of each alternative fueled vehicle
				manufactured for sale in the United States shall be clearly labeled to inform
				consumers that such vehicle can operate on alternative
				fuel.
							.
					130.Biodiesel
					(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on any
			 research and development challenges inherent in increasing to 5 percent the
			 proportion of diesel fuel sold in the United States that is biodiesel (as
			 defined in section 757 of the Energy Policy Act of 2005 (42 U.S.C.
			 16105)).
					(b)RegulationsThe President shall promulgate regulations
			 providing for the uniform labeling of biodiesel blends that are certified to
			 meet applicable standards published by the American Society for Testing and
			 Materials.
					(c)National biodiesel fuel quality
			 standard
						(1)Quality regulationsWithin 180 days following the date of
			 enactment of this Act, the President shall promulgate regulations to ensure
			 that only biodiesel that is tested and certified to comply with the American
			 Society for Testing and Materials (ASTM) 6751 standard is introduced into
			 interstate commerce.
						(2)EnforcementThe President shall ensure that all
			 biodiesel entering interstate commerce meets the requirements of paragraph
			 (1).
						(3)FundingThere are authorized to be appropriated to
			 the President to carry out this section:
							(A)$3,000,000 for fiscal year 2008.
							(B)$3,000,000 for fiscal year 2009.
							(C)$3,000,000 for fiscal year 2010.
							CStudies
				141. Study of advanced biofuels
			 technologies
					(a)In generalNot later than October 1, 2012, the
			 Secretary shall offer to enter into a contract with the National Academy of
			 Sciences under which the Academy shall conduct a study of technologies relating
			 to the production, transportation, and distribution of advanced
			 biofuels.
					(b)ScopeIn conducting the study, the Academy
			 shall—
						(1)include an assessment of the maturity of
			 advanced biofuels technologies;
						(2)consider whether the rate of development of
			 those technologies will be sufficient to meet the advanced biofuel standards
			 required under section 111;
						(3)consider the effectiveness of the research
			 and development programs and activities of the Department of Energy relating to
			 advanced biofuel technologies; and
						(4)make policy recommendations to accelerate
			 the development of those technologies to commercial viability, as
			 appropriate.
						(c)ReportNot later than November 30, 2014, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of Representatives
			 a report describing the results of the study conducted under this
			 section.
					142.Study of increased consumption of
			 ethanol-blended gasoline with higher levels of ethanol
					(a)In generalThe Secretary, in cooperation with the
			 Secretary of Agriculture, the Administrator of the Environmental Protection
			 Agency, and the Secretary of Transportation, and after providing notice and an
			 opportunity for public comment, shall conduct a study of the feasibility of
			 increasing consumption in the United States of ethanol-blended gasoline with
			 levels of ethanol that are not less than 10 percent and not more than 40
			 percent.
					(b)StudyThe study under subsection (a) shall
			 include—
						(1)a review of production and infrastructure
			 constraints on increasing consumption of ethanol;
						(2)an evaluation of the economic, market, and
			 energy-related impacts of State and regional differences in ethanol
			 blends;
						(3)an evaluation of the economic, market, and
			 energy-related impacts on gasoline retailers and consumers of separate and
			 distinctly labeled fuel storage facilities and dispensers;
						(4)an evaluation of the environmental impacts
			 of mid-level ethanol blends on evaporative and exhaust emissions from on-road,
			 off-road, and marine engines, recreational boats, vehicles, and
			 equipment;
						(5)an evaluation of the impacts of mid-level
			 ethanol blends on the operation, durability, and performance of on-road,
			 off-road, and marine engines, recreational boats, vehicles, and equipment;
			 and
						(6)an evaluation of the safety impacts of
			 mid-level ethanol blends on consumers that own and operate off-road and marine
			 engines, recreational boats, vehicles, or equipment.
						(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing the results of the study conducted under this section.
					143.Pipeline feasibility study
					(a)In generalThe Secretary, in coordination with the
			 Secretary of Agriculture and the Secretary of Transportation, shall conduct a
			 study of the feasibility of the construction of dedicated ethanol
			 pipelines.
					(b)FactorsIn conducting the study, the Secretary
			 shall consider—
						(1)the quantity of ethanol production that
			 would make dedicated pipelines economically viable;
						(2)existing or potential barriers to dedicated
			 ethanol pipelines, including technical, siting, financing, and regulatory
			 barriers;
						(3)market risk (including throughput risk) and
			 means of mitigating the risk;
						(4)regulatory, financing, and siting options
			 that would mitigate risk in those areas and help ensure the construction of 1
			 or more dedicated ethanol pipelines;
						(5)financial incentives that may be necessary
			 for the construction of dedicated ethanol pipelines, including the return on
			 equity that sponsors of the initial dedicated ethanol pipelines will require to
			 invest in the pipelines;
						(6)technical factors that may compromise the
			 safe transportation of ethanol in pipelines, identifying remedial and
			 preventative measures to ensure pipeline integrity; and
						(7)such other factors as the Secretary
			 considers appropriate.
						(c)ReportNot later than 15 months after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing the results of the study conducted under this section.
					144.Study of optimization of flexible fueled
			 vehicles to use E–85 fuel
					(a)In generalThe Secretary shall conduct a study of
			 methods of increasing the fuel efficiency of flexible fueled vehicles by
			 optimizing flexible fueled vehicles to operate using E–85 fuel.
					(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a report that describes the results of the study,
			 including any recommendations of the Secretary.
					145.Study of credits for use of renewable
			 electricity in electric vehicles
					(a)Definition of electric
			 vehicleIn this section, the
			 term electric vehicle means an electric motor vehicle (as defined
			 in section 601 of the Energy Policy Act of 1992 (42 U.S.C. 13271)) for which the
			 rechargeable storage battery—
						(1)receives a charge directly from a source of
			 electric current that is external to the vehicle; and
						(2)provides a minimum of 80 percent of the
			 motive power of the vehicle.
						(b)StudyThe Secretary shall conduct a study on the
			 feasibility of issuing credits under the program established under section
			 111(d) to electric vehicles powered by electricity produced from renewable
			 energy sources.
					(c)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report that describes the results of the study,
			 including a description of—
						(1)existing programs and studies on the use of
			 renewable electricity as a means of powering electric vehicles; and
						(2)alternatives for—
							(A)designing a pilot program to determine the
			 feasibility of using renewable electricity to power electric vehicles as an
			 adjunct to a renewable fuels mandate;
							(B)allowing the use, under the pilot program
			 designed under subparagraph (A), of electricity generated from nuclear energy
			 as an additional source of supply;
							(C)identifying the source of electricity used
			 to power electric vehicles; and
							(D)equating specific quantities of electricity
			 to quantities of renewable fuel under section 111(d).
							146.Study of engine durability associated with
			 the use of biodiesel
					(a)In generalNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall initiate a study on the effects of
			 the use of biodiesel on engine durability.
					(b)ComponentsThe study under this section shall
			 include—
						(1)an assessment of whether the use of
			 biodiesel in conventional diesel engines lessens engine durability; and
						(2)an assessment of the effects referred to in
			 subsection (a) with respect to biodiesel blends at varying concentrations,
			 including—
							(A)B5;
							(B)B10;
							(C)B20; and
							(D)B30.
							147.Study of incentives for renewable
			 fuels
					(a)StudyThe President shall conduct a study of the
			 renewable fuels industry and markets in the United States, including—
						(1)the costs to produce conventional and
			 advanced biofuels;
						(2)the factors affecting the future market
			 prices for those biofuels, including world oil prices; and
						(3)the financial incentives necessary to
			 enhance, to the maximum extent practicable, the biofuels industry of the United
			 States to reduce the dependence of the United States on foreign oil during
			 calendar years 2011 through 2030.
						(b)GoalsThe study shall include an analysis of the
			 options for financial incentives and the advantage and disadvantages of each
			 option.
					(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the President shall submit to Congress a report that
			 describes the results of the study.
					148.Study of streamlined lifecycle analysis
			 tools for the evaluation of renewable carbon content of biofuels
					(a)In generalThe Secretary, in consultation with the
			 Secretary of Agriculture and the Administrator of the Environmental Protection
			 Agency, shall conduct a study of—
						(1)published methods for evaluating the
			 lifecycle fossil and renewable carbon content of fuels, including conventional
			 and advanced biofuels; and
						(2)methods for performing simplified,
			 streamlined lifecycle analyses of the fossil and renewable carbon content of
			 biofuels.
						(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report that describes the results of the study
			 under subsection (a), including recommendations for a method for performing a
			 simplified, streamlined lifecycle analysis of the fossil and renewable carbon
			 content of biofuels that includes—
						(1)carbon inputs to feedstock production;
			 and
						(2)carbon inputs to the biofuel production
			 process, including the carbon associated with electrical and thermal energy
			 inputs.
						149.Study of the adequacy of railroad
			 transportation of domestically-produced renewable fuel
					(a)Study
						(1)In generalThe Secretary, in consultation with the
			 Secretary of Transportation, shall conduct a study of the adequacy of railroad
			 transportation of domestically-produced renewable fuel.
						(2)ComponentsIn conducting the study under paragraph
			 (1), the Secretary shall consider—
							(A)the adequacy of, and appropriate location
			 for, tracks that have sufficient capacity, and are in the appropriate
			 condition, to move the necessary quantities of domestically-produced renewable
			 fuel within the timeframes required by section 111;
							(B)the adequacy of the supply of railroad tank
			 cars, locomotives, and rail crews to move the necessary quantities of
			 domestically-produced renewable fuel in a timely fashion;
							(C)(i)the projected costs of moving the
			 domestically-produced renewable fuel using railroad transportation; and
								(ii)the impact of the projected costs on the
			 marketability of the domestically-produced renewable fuel;
								(D)whether there is adequate railroad
			 competition to ensure—
								(i)a fair price for the railroad
			 transportation of domestically-produced renewable fuel; and
								(ii)acceptable levels of service for railroad
			 transportation of domestically-produced renewable fuel;
								(E)any rail infrastructure capital costs that
			 the railroads indicate should be paid by the producers or distributors of
			 domestically-produced renewable fuel;
							(F)whether Federal agencies have adequate
			 legal authority to ensure a fair and reasonable transportation price and
			 acceptable levels of service in cases in which the domestically-produced
			 renewable fuel source does not have access to competitive rail service;
							(G)whether Federal agencies have adequate
			 legal authority to address railroad service problems that may be resulting in
			 inadequate supplies of domestically-produced renewable fuel in any area of the
			 United States; and
							(H)any recommendations for any additional
			 legal authorities for Federal agencies to ensure the reliable railroad
			 transportation of adequate supplies of domestically-produced renewable fuel at
			 reasonable prices.
							(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report that describes the results of the study
			 conducted under subsection (a).
					150.Study of effects of ethanol-blended
			 gasoline on off road vehicles
					(a)Study
						(1)In generalThe Secretary, in consultation with the
			 Secretary of Transportation and the Administrator of the Environmental
			 Protection Agency, shall conduct a study to determine the effects of
			 ethanol-blended gasoline on off-road vehicles and recreational boats.
						(2)EvaluationThe study shall include an evaluation of
			 the operational, safety, durability, and environmental impacts of
			 ethanol-blended gasoline on off-road and marine engines, recreational boats,
			 and related equipment.
						(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing the results of the study.
					IIEnergy
			 efficiency promotion
			201.Short
			 titleThis title may be cited
			 as the Energy Efficiency Promotion Act
			 of 2007.
			APromoting advanced lighting
			 technologies
				211.Accelerated
			 procurement of energy efficient lightingSection 553 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8259b) is amended by adding the
			 following:
					
						(f)Accelerated
				procurement of energy efficient lighting
							(1)In
				generalNot later than October 1, 2013, in accordance with
				guidelines issued by the Secretary, all general purpose lighting in Federal
				buildings shall be Energy Star products or products designated under the
				Federal Energy Management Program.
							(2)Guidelines
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall issue guidelines to carry out this
				subsection.
								(B)Replacement
				costsThe guidelines shall take into consideration the costs of
				replacing all general service lighting and the reduced cost of operation and
				maintenance expected to result from such
				replacement.
								.
				212.Incandescent
			 reflector lamp efficiency standards
					(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is
			 amended—
						(1)in paragraph
			 (30)(C)(ii)—
							(A)in the matter
			 preceding subclause (I)—
								(i)by
			 striking or similar bulb shapes (excluding ER or BR) and
			 inserting ER, BR, BPAR, or similar bulb shapes; and
								(ii)by
			 striking 2.75 and inserting 2.25; and
								(B)by striking
			 is either— and all that follows through subclause (II) and
			 inserting has a rated wattage that is 40 watts or higher;
			 and
							(2)by adding at the
			 end the following:
							
								(52)BPAR
				incandescent reflector lampThe term BPAR incandescent
				reflector lamp means a reflector lamp as shown in figure C78.21–278 on
				page 32 of ANSI C78.21–2003.
								(53)BR
				incandescent reflector lamp; BR30; BR40
									(A)BR incandescent
				reflector lampThe term BR incandescent reflector
				lamp means a reflector lamp that has—
										(i)a
				bulged section below the major diameter of the bulb and above the approximate
				baseline of the bulb, as shown in figure 1 (RB) on page 7 of ANSI C79.1–1994,
				incorporated by reference in section 430.22 of title 10, Code of Federal
				Regulations (as in effect on the date of enactment of this paragraph);
				and
										(ii)a finished size
				and shape shown in ANSI C78.21–1989, including the referenced reflective
				characteristics in part 7 of ANSI C78.21–1989, incorporated by reference in
				section 430.22 of title 10, Code of Federal Regulations (as in effect on the
				date of enactment of this paragraph).
										(B)BR30The
				term BR30 means a BR incandescent reflector lamp with a diameter
				of 30/8ths of an inch.
									(C)BR40The
				term BR40 means a BR incandescent reflector lamp with a diameter
				of 40/8ths of an inch.
									(54)ER
				incandescent reflector lamp; ER30; ER40
									(A)ER incandescent
				reflector lampThe term ER incandescent reflector
				lamp means a reflector lamp that has—
										(i)an elliptical
				section below the major diameter of the bulb and above the approximate baseline
				of the bulb, as shown in figure 1 (RE) on page 7 of ANSI C79.1–1994,
				incorporated by reference in section 430.22 of title 10, Code of Federal
				Regulations (as in effect on the date of enactment of this paragraph);
				and
										(ii)a finished size
				and shape shown in ANSI C78.21–1989, incorporated by reference in section
				430.22 of title 10, Code of Federal Regulations (as in effect on the date of
				enactment of this paragraph).
										(B)ER30The
				term ER30 means an ER incandescent reflector lamp with a diameter
				of 30/8ths of an inch.
									(C)ER40The
				term ER40 means an ER incandescent reflector lamp with a diameter
				of 40/8ths of an inch.
									(55)R20
				incandescent reflector lampThe term R20 incandescent
				reflector lamp means a reflector lamp that has a face diameter of
				approximately 2.5 inches, as shown in figure 1(R) on page 7 of ANSI
				C79.1–1994.
								.
						(b)Standards for
			 fluorescent lamps and incandescent reflector lampsSection 325(i)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6925(i)) is amended by
			 striking paragraph (1) and inserting the following:
						
							(1)Standards
								(A)Definition of
				effective dateIn this paragraph (other than subparagraph (D)),
				the term effective date means, with respect to each type of lamp
				specified in a table contained in subparagraph (B), the last day of the period
				of months corresponding to that type of lamp (as specified in the table) that
				follows October 24, 1992.
								(B)Minimum
				standardsEach of the following general service fluorescent lamps
				and incandescent reflector lamps manufactured after the effective date
				specified in the tables contained in this paragraph shall meet or exceed the
				following lamp efficacy and CRI standards:
									
										FLUORESCENT LAMPS
										
											
												Lamp TypeNominal Lamp WattageMinimum CRIMinimum
						Average Lamp Efficacy (LPW)Effective Date (Period of Months)
												
											
											
												4-foot medium bi-pin>35 W6975.036
												
												≤35 W4575.0 36
												
												2-foot U-shaped>35 W6968.0 36
												
												≤35 W4564.0 36
												
												8-foot slimline 65 W6980.0 18
												
												≤65 W4580.0 18
												
												8-foot high output>100 W6980.0 18
												
												≤100 W4580.0 18
												
											
										
									
									
										INCANDESCENT REFLECTOR LAMPS
										
											
												Nominal Lamp Wattage
						Minimum Average Lamp Efficacy
						(LPW)Effective Date (Period of
						Months)
												
											
											
												 40–5010.536
												
												 51–6611.036
												
												 67–8512.536
												
												 86–11514.036
												
												116–15514.536
												
												156–20515.036
												
											
										
									
								(C)ExemptionsThe
				standards specified in subparagraph (B) shall not apply to the following types
				of incandescent reflector lamps:
									(i)Lamps rated at 50
				watts or less that are ER30, BR30, BR40, or ER40 lamps.
									(ii)Lamps rated at
				65 watts that are BR30, BR40, or ER40 lamps.
									(iii)R20
				incandescent reflector lamps rated 45 watts or less.
									(D)Effective
				dates
									(i)ER, BR, and
				BPAR lampsThe standards specified in subparagraph (B) shall
				apply with respect to ER incandescent reflector lamps, BR incandescent
				reflector lamps, BPAR incandescent reflector lamps, and similar bulb shapes on
				and after January 1, 2008.
									(ii)Lamps between
				2.25–2.75 inches in diameterThe standards specified in
				subparagraph (B) shall apply with respect to incandescent reflector lamps with
				a diameter of more than 2.25 inches, but not more than 2.75 inches, on and
				after January 1,
				2008.
									.
					213.Bright
			 Tomorrow Lighting Prizes
					(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, as part of the
			 program carried out under section 1008 of the Energy Policy Act of 2005 (42
			 U.S.C. 16396), the Secretary shall establish and award Bright Tomorrow Lighting
			 Prizes for solid state lighting in accordance with this section.
					(b)Prize
			 specifications
						(1)60-watt
			 Incandescent Replacement Lamp PrizeThe Secretary shall award a
			 60-Watt Incandescent Replacement Lamp Prize to an entrant that produces a
			 solid-state light package simultaneously capable of—
							(A)producing a
			 luminous flux greater than 900 lumens;
							(B)consuming less
			 than or equal to 10 watts;
							(C)having an
			 efficiency greater than 90 lumens per watt;
							(D)having a color
			 rendering index greater than 90;
							(E)having a
			 correlated color temperature of not less than 2,750, and not more than 3,000,
			 degrees Kelvin;
							(F)having 70 percent
			 of the lumen value under subparagraph (A) exceeding 25,000 hours under typical
			 conditions expected in residential use;
							(G)having a light
			 distribution pattern similar to a soft 60-watt incandescent A19 bulb;
							(H)having a size and
			 shape that fits within the maximum dimensions of an A19 bulb in accordance with
			 American National Standards Institute standard C78.20–2003, figure
			 C78.20–211;
							(I)using a single
			 contact medium screw socket; and
							(J)mass production
			 for a competitive sales commercial market satisfied by the submission of 10,000
			 such units equal to or exceeding the criteria described in subparagraphs (A)
			 through (I).
							(2)PAR Type 38
			 Halogen Replacement Lamp PrizeThe Secretary shall award a
			 Parabolic Aluminized Reflector Type 38 Halogen Replacement Lamp Prize (referred
			 to in this section as the PAR Type 38 Halogen Replacement Lamp
			 Prize) to an entrant that produces a solid-state-light package
			 simultaneously capable of—
							(A)producing a
			 luminous flux greater than or equal to 1,350 lumens;
							(B)consuming less
			 than or equal to 11 watts;
							(C)having an
			 efficiency greater than 123 lumens per watt;
							(D)having a color
			 rendering index greater than or equal to 90;
							(E)having a
			 correlated color coordinate temperature of not less than 2,750, and not more
			 than 3,000, degrees Kelvin;
							(F)having 70 percent
			 of the lumen value under subparagraph (A) exceeding 25,000 hours under typical
			 conditions expected in residential use;
							(G)having a light
			 distribution pattern similar to a PAR 38 halogen lamp;
							(H)having a size and
			 shape that fits within the maximum dimensions of a PAR 38 halogen lamp in
			 accordance with American National Standards Institute standard C78–21–2003,
			 figure C78.21–238;
							(I)using a single
			 contact medium screw socket; and
							(J)mass production
			 for a competitive sales commercial market satisfied by the submission of 10,000
			 such units equal to or exceeding the criteria described in subparagraphs (A)
			 through (I).
							(3)Twenty-First
			 Century Lamp PrizeThe Secretary shall award a Twenty-First
			 Century Lamp Prize to an entrant that produces a solid-state-light-light
			 capable of—
							(A)producing a light
			 output greater than 1,200 lumens;
							(B)having an
			 efficiency greater than 150 lumens per watt;
							(C)having a color
			 rendering index greater than 90;
							(D)having a color
			 coordinate temperature between 2,800 and 3,000 degrees Kelvin; and
							(E)having a lifetime
			 exceeding 25,000 hours.
							(c)Private
			 fundsThe Secretary may accept and use funding from private
			 sources as part of the prizes awarded under this section.
					(d)Technical
			 reviewThe Secretary shall establish a technical review committee
			 composed of non-Federal officers to review entrant data submitted under this
			 section to determine whether the data meets the prize specifications described
			 in subsection (b).
					(e)Third party
			 administrationThe Secretary may competitively select a third
			 party to administer awards under this section.
					(f)Award
			 amountsSubject to the availability of funds to carry out this
			 section, the amount of—
						(1)the 60-Watt
			 Incandescent Replacement Lamp Prize described in subsection (b)(1) shall be
			 $10,000,000;
						(2)the PAR Type 38
			 Halogen Replacement Lamp Prize described in subsection (b)(2) shall be
			 $5,000,000; and
						(3)the Twenty-First
			 Century Lamp Prize described in subsection (b)(3) shall be $5,000,000.
						(g)Federal
			 procurement of solid-state-lights
						(1)60-watt
			 incandescent replacementSubject to paragraph (3), as soon as
			 practicable after the successful award of the 60-Watt Incandescent Replacement
			 Lamp Prize under subsection (b)(1), the Secretary (in consultation with the
			 Administrator of General Services) shall develop governmentwide Federal
			 purchase guidelines with a goal of replacing the use of 60-watt incandescent
			 lamps in Federal Government buildings with a solid-state-light package
			 described in subsection (b)(1) by not later than the date that is 5 years after
			 the date the award is made.
						(2)PAR 38 halogen
			 replacement lamp replacementSubject to paragraph (3), as soon as
			 practicable after the successful award of the PAR Type 38 Halogen Replacement
			 Lamp Prize under subsection (b)(2), the Secretary (in consultation with the
			 Administrator of General Services) shall develop governmentwide Federal
			 purchase guidelines with the goal of replacing the use of PAR 38 halogen lamps
			 in Federal Government buildings with a solid-state-light package described in
			 subsection (b)(2) by not later than the date that is 5 years after the date the
			 award is made.
						(3)Waivers
							(A)In
			 generalThe Secretary or the Administrator of General Services
			 may waive the application of paragraph (1) or (2) if the Secretary or
			 Administrator determines that the return on investment from the purchase of a
			 solid-state-light package described in paragraph (1) or (2) of subsection (b),
			 respectively, is cost prohibitive.
							(B)Report of
			 waiverIf the Secretary or Administrator waives the application
			 of paragraph (1) or (2), the Secretary or Administrator, respectively, shall
			 submit to Congress an annual report that describes the waiver and provides a
			 detailed justification for the waiver.
							(h)Bright Light
			 Tomorrow Award Fund
						(1)EstablishmentThere
			 is established in the United States Treasury a Bright Light Tomorrow permanent
			 fund without fiscal year limitation to award prizes under paragraphs (1), (2),
			 and (3) of subsection (b).
						(2)Sources of
			 fundingThe fund established under paragraph (1) shall
			 accept—
							(A)fiscal year
			 appropriations; and
							(B)private
			 contributions authorized under subsection (c).
							(i)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					214.Sense of
			 Senate concerning efficient lighting standards
					(a)FindingsThe
			 Senate finds that—
						(1)there are
			 approximately 4,000,000,000 screw-based sockets in the United States that
			 contain traditional, energy-inefficient, incandescent light bulbs;
						(2)incandescent
			 light bulbs are based on technology that is more than 125 years old;
						(3)there are
			 radically more efficient lighting alternatives in the market, with the promise
			 of even more choices over the next several years;
						(4)national policy
			 can support a rapid substitution of new, energy-efficient light bulbs for the
			 less efficient products in widespread use; and,
						(5)transforming the
			 United States market to use of more efficient lighting technologies can—
							(A)reduce electric
			 costs in the United States by more than $18,000,000,000 annually;
							(B)save the
			 equivalent electricity that is produced by 80 base load coal-fired power
			 plants; and
							(C)reduce fossil
			 fuel related emissions by approximately 158,000,000 tons each year.
							(b)Sense of the
			 SenateIt is the sense of the Senate that the Senate
			 should—
						(1)pass a set of
			 mandatory, technology-neutral standards to establish firm energy efficiency
			 performance targets for lighting products;
						(2)ensure that the
			 standards become effective within the next 10 years; and
						(3)in developing the
			 standards—
							(A)establish the
			 efficiency requirements to ensure that replacement lamps will provide consumers
			 with the same quantity of light while using significantly less energy;
							(B)ensure that
			 consumers will continue to have multiple product choices, including
			 energy-saving halogen, incandescent, compact fluorescent, and LED light bulbs;
			 and
							(C)work with
			 industry and key stakeholders on measures that can assist consumers and
			 businesses in making the important transition to more efficient
			 lighting.
							215.Renewable
			 energy construction grants
					(a)DefinitionsIn
			 this section:
						(1)Alaska small
			 hydroelectric powerThe term Alaska small hydroelectric
			 power means power that—
							(A)is
			 generated—
								(i)in
			 the State of Alaska;
								(ii)without the use
			 of a dam or impoundment of water; and
								(iii)through the use
			 of—
									(I)a lake tap (but
			 not a perched alpine lake); or
									(II)a run-of-river
			 screened at the point of diversion; and
									(B)has a nameplate
			 capacity rating of a wattage that is not more than 15 megawatts.
							(2)Eligible
			 applicantThe term eligible applicant means
			 any—
							(A)governmental
			 entity;
							(B)private
			 utility;
							(C)public
			 utility;
							(D)municipal
			 utility;
							(E)cooperative
			 utility;
							(F)Indian tribes;
			 and
							(G)Regional
			 Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1602)).
							(3)Ocean
			 energy
							(A)InclusionsThe
			 term ocean energy includes current, wave, and tidal energy.
							(B)ExclusionThe
			 term ocean energy excludes thermal energy.
							(4)Renewable
			 energy projectThe term renewable energy project
			 means a project—
							(A)for the
			 commercial generation of electricity; and
							(B)that generates
			 electricity from—
								(i)solar, wind, or
			 geothermal energy or ocean energy;
								(ii)biomass (as
			 defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 15852(b)));
								(iii)landfill gas;
			 or
								(iv)Alaska small
			 hydroelectric power.
								(b)Renewable
			 energy construction grants
						(1)In
			 generalThe Secretary shall use amounts appropriated under this
			 section to make grants for use in carrying out renewable energy
			 projects.
						(2)CriteriaNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall set forth criteria for use in awarding grants under this section.
						(3)ApplicationTo
			 receive a grant from the Secretary under paragraph (1), an eligible applicant
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, including a written
			 assurance that—
							(A)all laborers and
			 mechanics employed by contractors or subcontractors during construction,
			 alteration, or repair that is financed, in whole or in part, by a grant under
			 this section shall be paid wages at rates not less than those prevailing on
			 similar construction in the locality, as determined by the Secretary of Labor
			 in accordance with sections 3141–3144, 3146, and 3147 of title 40, United
			 States Code; and
							(B)the Secretary of
			 Labor shall, with respect to the labor standards described in this paragraph,
			 have the authority and functions set forth in Reorganization Plan Numbered 14
			 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States
			 Code.
							(4)Non-Federal
			 shareEach eligible applicant that receives a grant under this
			 subsection shall contribute to the total cost of the renewable energy project
			 constructed by the eligible applicant an amount not less than 50 percent of the
			 total cost of the project.
						(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Fund such sums as are necessary to carry out this section.
					BExpediting new
			 energy efficiency standards
				221.Definition of
			 energy conservation standardSection 321 of the
			 Energy Policy and Conservation Act (42 U.S.C.
			 6291) is amended by striking paragraph (6) and inserting the
			 following:
					
						(6)Energy
				conservation standard
							(A)In
				generalThe term energy conservation standard means
				1 or more performance standards that prescribe a minimum level of energy
				efficiency or a maximum quantity of energy use and, in the case of a
				showerhead, faucet, water closet, urinal, clothes washer, and dishwasher, water
				use, for a covered product, determined in accordance with test procedures
				prescribed under section 323.
							(B)InclusionsThe
				term energy conservation standard includes—
								(i)1
				or more design requirements, as part of a consensus agreement under section
				325(hh); and
								(ii)any other
				requirements that the Secretary may prescribe under subsections (o) and (r) of
				section 325.
								(C)ExclusionThe
				term energy conservation standard does not include a performance
				standard for a component of a finished covered
				product.
							.
				222.Regional
			 efficiency standards for heating and cooling products
					(a)In
			 generalSection 327 of the
			 Energy Policy and Conservation Act (42 U.S.C.
			 6297) is amended—
						(1)by redesignating subsections (e), (f), and
			 (g) as subsections (f), (g), and (h), respectively; and
						(2)by inserting
			 after subsection (d) the following:
							
								(e)Regional
				efficiency standards for heating and cooling products
									(1)In
				general
										(A)DeterminationThe
				Secretary may determine, after notice and comment, that more stringent Federal
				energy conservation standards are appropriate for furnaces, boilers, or central
				air conditioning equipment than applicable Federal energy conservation
				standards.
										(B)FindingThe
				Secretary may determine that more stringent standards are appropriate for up to
				2 different regions only after finding that the regional standards—
											(i)would contribute
				to energy savings that are substantially greater than that of a single national
				energy standard; and
											(ii)are economically
				justified.
											(C)RegionsOn
				making a determination described in subparagraph (B), the Secretary shall
				establish the regions so that the more stringent standards would achieve the
				maximum level of energy savings that is technologically feasible and
				economically justified.
										(D)FactorsIn
				determining the appropriateness of 1 or more regional standards for furnaces,
				boilers, and central and commercial air conditioning equipment, the Secretary
				shall consider all of the factors described in paragraphs (1) through (4) of
				section 325(o).
										(2)State
				petitionAfter a determination made by the Secretary under
				paragraph (1), a State may petition the Secretary requesting a rule that a
				State regulation that establishes a standard for furnaces, boilers, or central
				air conditioners become effective at a level determined by the Secretary to be
				appropriate for the region that includes the State.
									(3)RuleSubject
				to paragraphs (4) through (7), the Secretary may issue the rule during the
				period described in paragraph (4) and after consideration of the petition and
				the comments of interested persons.
									(4)Procedure
										(A)NoticeThe
				Secretary shall provide notice of any petition filed under paragraph (2) and
				afford interested persons a reasonable opportunity to make written comments,
				including rebuttal comments, on the petition.
										(B)DecisionExcept
				as provided in subparagraph (C), during the 180-day period beginning on the
				date on which the petition is filed, the Secretary shall issue the requested
				rule or deny the petition.
										(C)ExtensionThe
				Secretary may publish in the Federal Register a notice—
											(i)extending the
				period to a specified date, but not longer than 1 year after the date on which
				the petition is filed; and
											(ii)describing the
				reasons for the delay.
											(D)DenialsIf
				the Secretary denies a petition under this subsection, the Secretary shall
				publish in the Federal Register notice of, and the reasons for, the
				denial.
										(5)Finding of
				significant burden on manufacturing, marketing, distribution, sale, or
				servicing of covered product on national basis
										(A)In
				generalThe Secretary may not issue a rule under this subsection
				if the Secretary finds (and publishes the finding) that interested persons have
				established, by a preponderance of the evidence, that the State regulation will
				significantly burden manufacturing, marketing, distribution, sale, or servicing
				of a covered product on a national basis.
										(B)FactorsIn
				determining whether to make a finding described in subparagraph (A), the
				Secretary shall evaluate all relevant factors, including—
											(i)the extent to
				which the State regulation will increase manufacturing or distribution costs of
				manufacturers, distributors, and others;
											(ii)the extent to
				which the State regulation will disadvantage smaller manufacturers,
				distributors, or dealers or lessen competition in the sale of the covered
				product in the State; and
											(iii)the extent to
				which the State regulation would cause a burden to manufacturers to redesign
				and produce the covered product type (or class), taking into consideration the
				extent to which the regulation would result in a reduction—
												(I)in the current
				models, or in the projected availability of models, that could be shipped on
				the effective date of the regulation to the State and within the United States;
				or
												(II)in the current
				or projected sales volume of the covered product type (or class) in the State
				and the United States.
												(6)ApplicationNo
				State regulation shall become effective under this subsection with respect to
				any covered product manufactured before the date specified in the determination
				made by the Secretary under paragraph (1).
									(7)Petition to
				withdraw Federal rule following amendment of Federal standard
										(A)In
				generalIf a State has issued a rule under paragraph (3) with
				respect to a covered product and subsequently a Federal energy conservation
				standard concerning the product is amended pursuant to section 325, any person
				subject to the State regulation may file a petition with the Secretary
				requesting the Secretary to withdraw the rule issued under paragraph (3) with
				respect to the product in the State.
										(B)Burden of
				proofThe Secretary shall consider the petition in accordance
				with paragraph (5) and the burden shall be on the petitioner to show by a
				preponderance of the evidence that the rule received by the State under
				paragraph (3) should be withdrawn as a result of the amendment to the Federal
				standard.
										(C)WithdrawalIf
				the Secretary determines that the petitioner has shown that the rule issued by
				the Secretary under paragraph (3) should be withdrawn in accordance with
				subparagraph (B), the Secretary shall withdraw the
				rule.
										.
						(b)Conforming
			 amendments
						(1)Section 327 of
			 the Energy Policy and Conservation Act (42
			 U.S.C. 6297) is amended—
							(A)in subsection
			 (b)—
								(i)in paragraph (2),
			 by striking subsection (e) and inserting subsection
			 (f); and
								(ii)in paragraph
			 (3)—
									(I)by striking
			 subsection (f)(1) and inserting subsection
			 (g)(1); and
									(II)by striking
			 subsection (f)(2) and inserting subsection
			 (g)(2); and
									(B)in subsection
			 (c)(3), by striking subsection (f)(3) and inserting
			 subsection (g)(3).
							(2)Section 345(b)(2)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6316(b)(2)) is amended by
			 adding at the end the following:
							
								(E)Relationship to
				certain State regulationsNotwithstanding subparagraph (A), a
				standard prescribed or established under section 342(a) with respect to the
				equipment specified in subparagraphs (B), (C), (D), (H), (I), and (J) of
				section 340 shall not supersede a State regulation that is effective under the
				terms, conditions, criteria, procedures, and other requirements of section
				327(e).
								.
						223.Furnace fan
			 rulemakingSection 325(f)(3)
			 of the Energy Policy and Conservation Act (42
			 U.S.C. 6295(f)(3)) is amended by adding at the end the
			 following:
					
						(E)Final
				rule
							(i)In
				generalThe Secretary shall publish a final rule to carry out
				this subsection not later than December 31, 2014.
							(ii)CriteriaThe
				standards shall meet the criteria established under subsection
				(o).
							.
				224.Expedited
			 rulemakingsSection 325 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6295) is amended by adding at the
			 end the following:
					
						(hh)Expedited
				rulemaking for consensus standards
							(1)In
				generalThe Secretary shall conduct an expedited rulemaking based
				on an energy conservation standard or test procedure recommended by interested
				persons, if—
								(A)the interested
				persons (demonstrating significant and broad support from manufacturers of a
				covered product, States, utilities, and environmental, energy efficiency, and
				consumer advocates) submit a joint comment or petition recommending a consensus
				energy conservation standard or test procedure; and
								(B)the Secretary
				determines that the joint comment or petition includes evidence that (assuming
				no other evidence were considered) provides an adequate basis for determining
				that the proposed consensus energy conservation standard or test procedure
				proposed in the joint comment or petition complies with the provisions and
				criteria of this Act (including subsection (o)) that apply to the type or class
				of covered products covered by the joint comment or petition.
								(2)Procedure
								(A)In
				generalNotwithstanding subsection (p) or section 336(a), if the
				Secretary receives a joint comment or petition that meets the criteria
				described in paragraph (1), the Secretary shall conduct an expedited rulemaking
				with respect to the standard or test procedure proposed in the joint comment or
				petition in accordance with this paragraph.
								(B)Advanced notice
				of proposed rulemakingIf no advanced notice of proposed
				rulemaking has been issued under subsection (p)(1) with respect to the
				rulemaking covered by the joint comment or petition, the requirements of
				subsection (p) with respect to the issuance of an advanced notice of proposed
				rulemaking shall not apply.
								(C)Publication of
				determinationNot later than 60 days after receipt of a joint
				comment or petition described in paragraph (1)(A), the Secretary shall publish
				a description of a determination as to whether the proposed standard or test
				procedure covered by the joint comment or petition meets the criteria described
				in paragraph (1).
								(D)Proposed
				rule
									(i)PublicationIf
				the Secretary determines that the proposed consensus standard or test procedure
				covered by the joint comment or petition meets the criteria described in
				paragraph (1), not later than 30 days after the determination, the Secretary
				shall publish a proposed rule proposing the consensus standard or test
				procedure covered by the joint comment or petition.
									(ii)Public comment
				periodNotwithstanding paragraphs (2) and (3) of subsection (p),
				the public comment period for the proposed rule shall be the 30–day period
				beginning on the date of the publication of the proposed rule in the Federal
				Register.
									(iii)Public
				hearingNotwithstanding section 336(a), the Secretary may waive
				the holding of a public hearing with respect to the proposed rule.
									(E)Final
				ruleNotwithstanding subsection (p)(4), the Secretary—
									(i)may publish a
				final rule at any time after the 60-day period beginning on the date of
				publication of the proposed rule in the Federal Register; and
									(ii)shall publish a
				final rule not later than 120 days after the date of publication of the
				proposed rule in the Federal
				Register.
									.
				225.Periodic
			 reviews
					(a)Test
			 proceduresSection 323(b)(1) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6293(b)(1)) is amended by striking
			 (1) and all that follows through the end of the paragraph and
			 inserting the following:
						
							(1)Test
				procedures
								(A)AmendmentAt
				least once every 7 years, the Secretary shall review test procedures for all
				covered products and—
									(i)amend test
				procedures with respect to any covered product, if the Secretary determines
				that amended test procedures would more accurately or fully comply with the
				requirements of paragraph (3); or
									(ii)publish notice
				in the Federal Register of any determination not to amend a test
				procedure.
									.
					(b)Energy
			 conservation standardsSection 325 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295) is amended by striking subsection (m) and
			 inserting the following:
						
							(m)Further
				rulemaking
								(1)In
				generalAfter issuance of the last final rules required for a
				product under this part, the Secretary shall, not later than 5 years after the
				date of issuance of a final rule establishing or amending a standard or
				determining not to amend a standard, publish a final rule to determine whether
				standards for the product should be amended based on the criteria described in
				subsection (n)(2).
								(2)AnalysisPrior
				to publication of the determination, the Secretary shall publish a notice of
				availability describing the analysis of the Department and provide opportunity
				for written comment.
								(3)Final
				ruleNot later than 3 years after a positive determination under
				paragraph (1), the Secretary shall publish a final rule amending the standard
				for the product.
								(4)Application of
				amendmentAn amendment prescribed under this subsection shall
				apply to a product manufactured after a date that is 5 years after—
									(A)the effective
				date of the previous amendment made pursuant to this part; or
									(B)if the previous
				final rule published under this part did not amend the standard, the earliest
				date by which a previous amendment could have been in effect, except that in no
				case may an amended standard apply to products manufactured within 3 years
				after publication of the final rule establishing a
				standard.
									.
					(c)StandardsSection
			 342(a) of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)) is amended
			 by striking paragraph (6) and inserting the following:
						
							(6)Amended energy
				efficiency standards
								(A)Analysis of
				potential energy savingsIf ASHRAE/IES Standard 90.1 is amended
				with respect to any small commercial package air conditioning and heating
				equipment, large commercial package air conditioning and heating equipment,
				packaged terminal central and commercial air conditioners, packaged terminal
				heat pumps, warm-air furnaces, packaged boilers, storage water heaters,
				instantaneous water heaters, or unfired hot water storage tanks, not later than
				180 days after the amendment of the standard, the Secretary shall publish in
				the Federal Register for public comment an analysis of the energy savings
				potential of amended energy efficiency standards.
								(B)Amended uniform
				national standard for products
									(i)In
				generalExcept as provided in clause (ii), not later than 18
				months after the date of publication of the amendment to the ASHRAE/IES
				Standard 90.1 for a product described in subparagraph (A), the Secretary shall
				establish an amended uniform national standard for the product at the minimum
				level for the applicable effective date specified in the amended ASHRAE/IES
				Standard 90.1.
									(ii)More stringent
				standardClause (i) shall not apply if the Secretary determines,
				by rule published in the Federal Register, and supported by clear and
				convincing evidence, that adoption of a uniform national standard more
				stringent than the amended ASHRAE/IES Standard 90.1 for the product would
				result in significant additional conservation of energy and is technologically
				feasible and economically justified.
									(C)RuleIf
				the Secretary makes a determination described in subparagraph (B)(ii) for a
				product described in subparagraph (A), not later than 30 months after the date
				of publication of the amendment to the ASHRAE/IES Standard 90.1 for the
				product, the Secretary shall issue the rule establishing the amended
				standard.
								(D)Amendment of
				standards
									(i)In
				generalAfter issuance of the most recent final rule for a
				product under this subsection, not later than 5 years after the date of
				issuance of a final rule establishing or amending a standard or determining not
				to amend a standard, the Secretary shall publish a final rule to determine
				whether standards for the product should be amended based on the criteria
				described in subparagraph (A).
									(ii)AnalysisPrior
				to publication of the determination, the Secretary shall publish a notice of
				availability describing the analysis of the Department and provide opportunity
				for written comment.
									(iii)Final
				ruleNot later than 3 years after a positive determination under
				clause (i), the Secretary shall publish a final rule amending the standard for
				the
				product.
									.
					(d)Test
			 proceduresSection 343(a) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6313(a)) is amended by striking (a) and all that
			 follows through the end of paragraph (1) and inserting the following:
						
							(a)Prescription by
				Secretary; requirements
								(1)Test
				procedures
									(A)AmendmentAt
				least once every 7 years, the Secretary shall conduct an evaluation of each
				class of covered equipment and—
										(i)if the Secretary
				determines that amended test procedures would more accurately or fully comply
				with the requirements of paragraphs (2) and (3), shall prescribe test
				procedures for the class in accordance with this section; or
										(ii)shall publish
				notice in the Federal Register of any determination not to amend a test
				procedure.
										.
					(e)Effective
			 dateThe amendments made by subsections (b) and (c) take effect
			 on January 1, 2012.
					226.Energy
			 efficiency labeling for consumer products
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act or not later than 18 months after test procedures have been developed
			 for a consumer electronics product category described in subsection (b),
			 whichever is later, the Federal Trade Commission, in consultation with the
			 Secretary and the Administrator of the Environmental Protection Agency shall
			 promulgate regulations, in accordance with the Energy Star program and in a
			 manner that minimizes, to the maximum extent practicable, duplication with
			 respect to the requirements of that program and other national and
			 international energy labeling programs, to add the consumer electronics product
			 categories described in subsection (b) to the Energy Guide labeling program of
			 the Commission.
					(b)Consumer
			 electronics product categoriesThe consumer electronics product
			 categories referred to in subsection (a) are the following:
						(1)Televisions.
						(2)Personal
			 computers.
						(3)Cable or
			 satellite set-top boxes.
						(4)Stand-alone
			 digital video recorder boxes.
						(5)Computer
			 monitors.
						(c)Label
			 placementThe regulations shall include specific requirements for
			 each product on the placement of Energy Guide labels.
					(d)Deadline for
			 labelingNot later than 1 year after the date of promulgation of
			 regulations under subsection (a), the Commission shall require labeling
			 electronic products described in subsection (b) in accordance with this section
			 (including the regulations).
					(e)Authority To
			 include additional product categoriesThe Commission may add
			 additional product categories to the Energy Guide labeling program if the
			 product categories include products, as determined by the Commission—
						(1)that have an
			 annual energy use in excess of 100 kilowatt hours per year; and
						(2)for which there
			 is a significant difference in energy use between the most and least efficient
			 products.
						227.Residential
			 boiler efficiency standardsSection 325(f) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(f)) is amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4); and
					(2)by inserting
			 after paragraph (2) the following:
						
							(3)Boilers
								(A)In
				generalSubject to subparagraphs (B) and (C), boilers
				manufactured on or after September 1, 2012, shall meet the following
				requirements:
									
										
											
												Boiler
						TypeMinimum Annual Fuel
						Utilization EfficiencyDesign Requirements
												
											
											
												Gas Hot Water82%No
						Constant Burning Pilot,Automatic Means for Adjusting Water
						Temperature
												
												Gas Steam 80%No
						Constant Burning Pilot
												
												Oil Hot Water84%Automatic Means for Adjusting Temperature
												
												Oil Steam82%None
												
												Electric Hot WaterNoneAutomatic Means for
						Adjusting Temperature
												
												Electric SteamNoneNone
												
											
										
									
								(B)PilotsThe
				manufacturer shall not equip gas hot water or steam boilers with
				constant-burning pilot lights.
								(C)Automatic means
				for adjusting water temperature
									(i)In
				generalThe manufacturer shall equip each gas, oil, and electric
				hot water boiler (other than a boiler equipped with tankless domestic water
				heating coils) with an automatic means for adjusting the temperature of the
				water supplied by the boiler to ensure that an incremental change in inferred
				heat load produces a corresponding incremental change in the temperature of
				water supplied.
									(ii)Certain
				boilersFor a boiler that fires at 1 input rate, the requirements
				of this subparagraph may be satisfied by providing an automatic means that
				allows the burner or heating element to fire only when the means has determined
				that the inferred heat load cannot be met by the residual heat of the water in
				the system.
									(iii)No inferred
				heat loadWhen there is no inferred heat load with respect to a
				hot water boiler, the automatic means described in clauses (i) and (ii) shall
				limit the temperature of the water in the boiler to not more than 140 degrees
				Fahrenheit.
									(iv)OperationA
				boiler described in clause (i) or (ii) shall be operable only when the
				automatic means described in clauses (i), (ii), and (iii) is
				installed.
									.
					228.Technical
			 corrections
					(a)Definition of
			 fluorescent lampSection
			 321(30)(B)(viii) of the Energy Policy and Conservation Act (42 U.S.C.
			 6291(30)(B)(viii)) is amended by striking 82 and inserting
			 87.
					(b)Standards for
			 commercial package air conditioning and heating equipmentSection
			 342(a)(1) of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)(1)) is
			 amended in the matter preceding subparagraph (A) by striking but before
			 January 1, 2010,.
					(c)Mercury vapor
			 lamp ballasts
						(1)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) (as amended by
			 section 212(a)(2)) is amended—
							(A)in paragraph
			 (46)(A)—
								(i)in
			 clause (i), by striking bulb and inserting the arc
			 tube; and
								(ii)in
			 clause (ii), by striking has a bulb and inserting wall
			 loading is;
								(B)in paragraph
			 (47)(A), by striking operating at a partial and inserting
			 typically operating at a partial vapor;
							(C)in paragraph
			 (48), by inserting intended for general illumination after
			 lamps; and
							(D)by adding at the
			 end the following:
								
									(56)The term
				specialty application mercury vapor lamp ballast means a mercury
				vapor lamp ballast that—
										(A)is designed and
				marketed for medical use, optical comparators, quality inspection, industrial
				processing, or scientific use, including fluorescent microscopy, ultraviolet
				curing, and the manufacture of microchips, liquid crystal displays, and printed
				circuit boards; and
										(B)in the case of a
				specialty application mercury vapor lamp ballast, is labeled as a specialty
				application mercury vapor lamp
				ballast.
										.
							(2)Standard
			 setting authoritySection 325(ee) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(ee)) is amended by inserting (other
			 than specialty application mercury vapor lamp ballasts) after
			 ballasts.
						229.Electric motor
			 efficiency standards
					(a)DefinitionsSection 340(13) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6311(13)) is amended by striking subparagraph (A)
			 and inserting the following:
						
							(A)(i)The term electric
				motor means—
									(I)a general purpose electric
				motor—subtype I; and
									(II)a general purpose electric
				motor—subtype II.
									(ii)The term general purpose
				electric motor—subtype I means any motor that
				 is
				considered a general purpose motor under section 431.12 of title 10, Code of
				Federal Regulations (or successor regulations).
								(iii)The term general purpose
				electric motor—subtype II means a motor that, in addition to the design
				elements for a general purpose electric motor—subtype I, incorporates the
				design elements (as established in National Electrical Manufacturers
				Association MG–1 (2006)) for any of the following:
									(I)A U–Frame Motor.
									(II)A Design C Motor.
									(III)A close-coupled pump
				motor.
									(IV)A footless motor.
									(V)A vertical solid shaft normal
				thrust (tested in a horizontal configuration).
									(VI)An 8-pole motor.
									(VII)A poly-phase motor with voltage
				of not more than 600 volts (other than 230 or 460
				volts).
									.
					(b)StandardsSection
			 342(b) of the Energy Policy and Conservation Act (42 U.S.C. 6313(13)) is
			 amended by striking paragraph (1) and inserting the following:
						
							(1)Standards
								(A)General purpose
				electric motors—subtype I
									(i)In
				generalExcept as otherwise provided in this subparagraph, a
				general purpose electric motor—subtype I with a power rating of not less than
				1, and not more than 200, horsepower manufactured (alone or as a component of
				another piece of equipment) after the 3-year period beginning on the date of
				enactment of this subparagraph, shall have a nominal full load efficiency
				established in Table 12–12 of National Electrical Manufacturers Association
				(referred to in this paragraph as NEMA) MG–1 (2006).
									(ii)Fire pump
				motorsA fire pump motor shall have a nominal full load
				efficiency established in Table 12–11 of NEMA MG–1 (2006).
									(B)General purpose
				electric motors—subtype IIA general purpose electric
				motor—subtype II with a power rating of not less than 1, and not more than 200,
				horsepower manufactured (alone or as a component of another piece of equipment)
				after the 3-year period beginning on the date of enactment of this
				subparagraph, shall have a nominal full load efficiency established in Table
				12–11 of NEMA MG–1 (2006).
								(C)Design B,
				general purpose electric motorsA NEMA Design B, general purpose
				electric motor with a power rating of not less than 201, and not more than 500,
				horsepower manufactured (alone or as a component of another piece of equipment)
				after the 3-year period beginning on the date of the enactment of this
				subparagraph shall have a nominal full load efficiency established in Table
				12–11 of NEMA MG–1
				(2006).
								.
					(c)Effective
			 dateThe amendments made by this section take effect on the date
			 that is 3 years after the date of enactment of this Act.
					230.Energy
			 standards for home appliances
					(a)Definition of
			 energy conservation standardSection 321(6)(A) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291(6)(A)) is amended by striking
			 or, in the case of and inserting and, in the case of
			 residential clothes washers, residential dishwashers,.
					(b)Refrigerators,
			 refrigerator-freezers, and freezersSection 325(b) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(b)) is amended by adding at the end
			 the following:
						
							(4)Refrigerators,
				refrigerator-freezers, and freezers manufactured on or after January 1,
				2014Not later than December 31, 2010, the Secretary shall
				publish a final rule determining whether to amend the standards in effect for
				refrigerators, refrigerator-freezers, and freezers manufactured on or after
				January 1, 2014, and including any amended
				standards.
							.
					(c)Residential
			 clothes washers and dishwashersSection 325(g)(4) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(g)(4)) is amended by adding at the
			 end the following:
						
							(D)Clothes
				washers
								(i)Clothes washers
				manufactured on or after January 1, 2011A residential clothes
				washer manufactured on or after January 1, 2011, shall have—
									(I)a modified energy
				factor of at least 1.26; and
									(II)a water factor
				of not more than 9.5.
									(ii)Clothes
				washers manufactured on or after January 1, 2012Not later than
				January 1, 2012, the Secretary shall publish a final rule determining whether
				to amend the standards in effect for residential clothes washers manufactured
				on or after January 1, 2012, and including any amended standards.
								(E)Dishwashers
								(i)Dishwashers
				manufactured on or after January 1, 2010A dishwasher
				manufactured on or after January 1, 2010, shall use not more than—
									(I)in the case of a
				standard-size dishwasher, 355 kWh per year or 6.5 gallons of water per cycle;
				and
									(II)in the case of a
				compact-size dishwasher, 260 kWh per year or 4.5 gallons of water per
				cycle.
									(ii)Dishwashers
				manufactured on or after January 1, 2018Not later than January
				1, 2015, the Secretary shall publish a final rule determining whether to amend
				the standards for dishwashers manufactured on or after January 1, 2018, and
				including any amended
				standards.
								.
					(d)DehumidifiersSection 325(cc) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(cc)) is amended—
						(1)in paragraph (1), by inserting and
			 before October 1, 2012, after 2007,; and
						(2)by striking paragraph (2) and inserting the
			 following:
							
								(2)Dehumidifiers
				manufactured on or after October 1, 2012Dehumidifiers
				manufactured on or after October 1, 2012, shall have an Energy Factor that
				meets or exceeds the following values:
									
										
											
												Product
						Capacity (pints/day):Minimum Energy Factor
						liters/kWh
												
											
											
												Up to
						35.001.35
												
												35.01–45.001.50
												
												45.01–54.001.60
												
												54.01–75.001.70
												
												Greater
						than 75.002.5.
												
											
										
								
						(e)Energy Star
			 programSection 324A(d)(2) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6294a(d)(2)) is amended by
			 striking 2010 and inserting 2009.
					231.Improved
			 energy efficiency for appliances and buildings in cold climates
					(a)ResearchSection
			 911(a)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16191(a)(2)) is
			 amended—
						(1)in subparagraph
			 (C), by striking and at the end;
						(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(E)technologies to
				improve the energy efficiency of appliances and mechanical systems for
				buildings in cold climates, including combined heat and power units and
				increased use of renewable resources, including
				fuel.
								.
						(b)RebatesSection
			 124 of the Energy Policy Act of 2005 (42 U.S.C. 15821) is amended—
						(1)in subsection
			 (b)(1), by inserting , or products with improved energy efficiency in
			 cold climates, after residential Energy Star products;
			 and
						(2)in subsection
			 (e), by inserting or product with improved energy efficiency in a cold
			 climate after residential Energy Star product each place
			 it appears.
						232.Deployment of
			 new technologies for high-efficiency consumer products
					(a)DefinitionsIn this section:
						(1)Energy
			 savingsThe term energy
			 savings means megawatt-hours of electricity or million British thermal
			 units of natural gas saved by a product, in comparison to projected energy
			 consumption under the energy efficiency standard applicable to the
			 product.
						(2)High-efficiency
			 consumer productThe term
			 high-efficiency consumer product means a product that exceeds the
			 energy efficiency of comparable products available in the market by a
			 percentage determined by the Secretary to be an appropriate benchmark for the
			 consumer product category competing for an award under this section.
						(b)Financial
			 incentives programEffective
			 beginning October 1, 2007, the Secretary shall competitively award financial
			 incentives under this section for the manufacture of high-efficiency consumer
			 products.
					(c)Requirements
						(1)In
			 generalThe Secretary shall
			 make awards under this section to manufacturers of high-efficiency consumer
			 products, based on the bid of each manufacturer in terms of dollars per
			 megawatt-hour or million British thermal units saved.
						(2)Acceptance of
			 bidsIn making awards under
			 this section, the Secretary shall—
							(A)solicit bids for reverse auction from
			 appropriate manufacturers, as determined by the Secretary; and
							(B)award financial incentives to the
			 manufacturers that submit the lowest bids that meet the requirements
			 established by the Secretary.
							(d)Forms of
			 awardsAn award for a
			 high-efficiency consumer product under this section shall be in the form of a
			 lump sum payment in an amount equal to the product obtained by
			 multiplying—
						(1)the amount of the bid by the manufacturer
			 of the high-efficiency consumer product; and
						(2)the energy savings during the projected
			 useful life of the high-efficiency consumer product, not to exceed 10 years, as
			 determined under regulations issued by the Secretary.
						233.Industrial
			 efficiency program
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means—
							(A)an institution of
			 higher education under contract or in partnership with a nonprofit or
			 for-profit private entity acting on behalf of an industrial or commercial
			 sector or subsector;
							(B)a nonprofit or
			 for-profit private entity acting on behalf on an industrial or commercial
			 sector or subsector; or
							(C)a consortia of
			 entities acting on behalf of an industrial or commercial sector or
			 subsector.
							(2)Energy-intensive
			 commercial applicationsThe term energy-intensive
			 commercial applications means processes and facilities that use
			 significant quantities of energy as part of the primary economic activities of
			 the processes and facilities, including—
							(A)information
			 technology data centers;
							(B)product
			 manufacturing; and
							(C)food
			 processing.
							(3)FeedstockThe
			 term feedstock means the raw material supplied for use in
			 manufacturing, chemical, and biological processes.
						(4)Materials
			 manufacturersThe term materials manufacturers means
			 the energy-intensive primary manufacturing industries, including the aluminum,
			 chemicals, forest and paper products, glass, metal casting, and steel
			 industries.
						(5)PartnershipThe
			 term partnership means an energy efficiency and utilization
			 partnership established under subsection (c)(1)(A).
						(6)ProgramThe
			 term program means the industrial efficiency program established
			 under subsection (b).
						(b)Establishment
			 of programThe Secretary shall establish a program under which
			 the Secretary, in cooperation with materials manufacturers, companies engaged
			 in energy-intensive commercial applications, and national industry trade
			 associations representing the manufactures and companies, shall support,
			 develop, and promote the use of new materials manufacturing and industrial and
			 commercial processes, technologies, and techniques to optimize energy
			 efficiency and the economic competitiveness of the United States.
					(c)Partnerships
						(1)In
			 generalAs part of the program, the Secretary shall—
							(A)establish energy
			 efficiency and utilization partnerships between the Secretary and eligible
			 entities to conduct research on, develop, and demonstrate new processes,
			 technologies, and operating practices and techniques to significantly improve
			 energy efficiency and utilization by materials manufacturers and in
			 energy-intensive commercial applications, including the conduct of activities
			 to—
								(i)increase the
			 energy efficiency of industrial and commercial processes and facilities in
			 energy-intensive commercial application sectors;
								(ii)research,
			 develop, and demonstrate advanced technologies capable of energy intensity
			 reductions and increased environmental performance in energy-intensive
			 commercial application sectors; and
								(iii)promote the use
			 of the processes, technologies, and techniques described in clauses (i) and
			 (ii); and
								(B)pay the Federal
			 share of the cost of any eligible partnership activities for which a proposal
			 has been submitted and approved in accordance with paragraph (3)(B).
							(2)Eligible
			 activitiesPartnership activities eligible for financial
			 assistance under this subsection include—
							(A)feedstock and
			 recycling research, development, and demonstration activities to identify and
			 promote—
								(i)opportunities for
			 meeting manufacturing feedstock requirements with more energy efficient and
			 flexible sources of feedstock or energy supply;
								(ii)strategies to
			 develop and deploy technologies that improve the quality and quantity of
			 feedstocks recovered from process and waste streams; and
								(iii)other methods
			 using recycling, reuse, and improved industrial materials;
								(B)industrial and
			 commercial energy efficiency and sustainability assessments to—
								(i)assist individual
			 industrial and commercial sectors in developing tools, techniques, and
			 methodologies to assess—
									(I)the unique
			 processes and facilities of the sectors;
									(II)the energy
			 utilization requirements of the sectors; and
									(III)the application
			 of new, more energy efficient technologies; and
									(ii)conduct energy
			 savings assessments;
								(C)the incorporation
			 of technologies and innovations that would significantly improve the energy
			 efficiency and utilization of energy-intensive commercial applications;
			 and
							(D)any other
			 activities that the Secretary determines to be appropriate.
							(3)Proposals
							(A)In
			 generalTo be eligible for financial assistance under this
			 subsection, a partnership shall submit to the Secretary a proposal that
			 describes the proposed research, development, or demonstration activity to be
			 conducted by the partnership.
							(B)ReviewAfter
			 reviewing the scientific, technical, and commercial merit of a proposals
			 submitted under subparagraph (A), the Secretary shall approve or disapprove the
			 proposal.
							(C)Competitive
			 awardsThe provision of financial assistance under this
			 subsection shall be on a competitive basis.
							(4)Cost-sharing
			 requirementIn carrying out this section, the Secretary shall
			 require cost sharing in accordance with section 988 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352).
						(d)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this section—
							(A)$184,000,000 for
			 fiscal year 2008;
							(B)$190,000,000 for
			 fiscal year 2009;
							(C)$196,000,000 for
			 fiscal year 2010;
							(D)$202,000,000 for
			 fiscal year 2011;
							(E)$208,000,000 for
			 fiscal year 2012; and
							(F)such sums as are
			 necessary for fiscal year 2013 and each fiscal year thereafter.
							(2)Partnership
			 activitiesOf the amounts made available under paragraph (1), not
			 less than 50 percent shall be used to pay the Federal share of partnership
			 activities under subsection (c).
						CPromoting high
			 efficiency vehicles, advanced batteries, and energy storage
				241.Lightweight
			 materials research and development
					(a)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall
			 establish a research and development program to determine ways in which—
						(1)the weight of vehicles may be reduced to
			 improve fuel efficiency without compromising passenger safety; and
						(2)the cost of lightweight materials (such as
			 steel alloys, fiberglass, and carbon composites) required for the construction
			 of lighter-weight vehicles may be reduced.
						(b)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $60,000,000 for each of
			 fiscal years 2007 through 2012.
					242.Loan
			 guarantees for fuel-efficient automobile parts manufacturers
					(a)In
			 generalSection 712(a) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16062(a)) is amended in the second
			 sentence by striking grants to automobile manufacturers and
			 inserting grants and loan guarantees under section 1703 to automobile
			 manufacturers and suppliers.
					(b)Conforming
			 amendmentSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by striking
			 paragraph (8) and inserting the following:
						
							(8)Production
				facilities for the manufacture of fuel efficient vehicles or parts of those
				vehicles, including electric drive transportation technology and advanced
				diesel
				vehicles.
							.
					243.Advanced
			 technology vehicles manufacturing incentive program
					(a)DefinitionsIn this section:
						(1)Adjusted
			 average fuel economyThe term
			 adjusted average fuel economy means the average fuel economy of a
			 manufacturer for all light duty vehicles produced by the manufacturer, adjusted
			 such that the fuel economy of each vehicle that qualifies for an award shall be
			 considered to be equal to the average fuel economy for vehicles of a similar
			 footprint for model year 2005.
						(2)Advanced
			 technology vehicleThe term
			 advanced technology vehicle means a light duty vehicle that
			 meets—
							(A)the Bin 5 Tier II emission standard
			 established in regulations issued by the Administrator of the Environmental
			 Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C.
			 7521(i)), or a lower-numbered Bin emission standard;
							(B)any new emission standard for fine
			 particulate matter prescribed by the Administrator under that Act (42 U.S.C.
			 7401 et seq.); and
							(C)at least 125 percent of the average base
			 year combined fuel economy, calculated on an energy-equivalent basis, for
			 vehicles of a substantially similar footprint.
							(3)Combined fuel
			 economyThe term combined fuel economy means—
							(A)the combined
			 city/highway miles per gallon values, as reported in accordance with section
			 32908 of title 49, United States Code; and
							(B)in the case of an
			 electric drive vehicle with the ability to recharge from an off-board source,
			 the reported mileage, as determined in a manner consistent with the Society of
			 Automotive Engineers recommended practice for that configuration or a similar
			 practice recommended by the Secretary, using a petroleum equivalence factor for
			 the off-board electricity (as defined in section 474 of title 10, Code of
			 Federal Regulations).
							(4)Engineering
			 integration costsThe term
			 engineering integration costs includes the cost of engineering
			 tasks relating to—
							(A)incorporating qualifying components into
			 the design of advanced technology vehicles; and
							(B)designing new tooling and equipment for
			 production facilities that produce qualifying components or advanced technology
			 vehicles.
							(5)Qualifying
			 componentsThe term
			 qualifying components means components that the Secretary
			 determines to be—
							(A)specially designed for advanced technology
			 vehicles; and
							(B)installed for the purpose of meeting the
			 performance requirements of advanced technology vehicles.
							(b)Advanced
			 vehicles manufacturing facilityThe Secretary shall provide
			 facility funding awards under this section to automobile manufacturers and
			 component suppliers to pay not more than 30 percent of the cost of—
						(1)reequipping, expanding, or establishing a
			 manufacturing facility in the United States to produce—
							(A)qualifying advanced technology vehicles;
			 or
							(B)qualifying components; and
							(2)engineering integration performed in the
			 United States of qualifying vehicles and qualifying components.
						(c)Period of
			 availabilityAn award under
			 subsection (b) shall apply to—
						(1)facilities and equipment placed in service
			 before December 30, 2017; and
						(2)engineering integration costs incurred
			 during the period beginning on the date of enactment of this Act and ending on
			 December 30, 2017.
						(d)ImprovementThe Secretary shall issue regulations that
			 require that, in order for an automobile manufacturer to be eligible for an
			 award under this section during a particular year, the adjusted average fuel
			 economy of the manufacturer for light duty vehicles produced by the
			 manufacturer during the most recent year for which data are available shall be
			 not less than the average fuel economy for all light duty vehicles of the
			 manufacturer for model year 2005.
					244.Energy storage
			 competitiveness
					(a)Short
			 titleThis section may be cited as the United States Energy Storage Competitiveness Act of
			 2007.
					(b)Energy storage
			 systems for motor transportation and electricity transmission and
			 distribution
						(1)DefinitionsIn
			 this subsection:
							(A)CouncilThe
			 term Council means the Energy Storage Advisory Council established
			 under paragraph (3).
							(B)Compressed air
			 energy storageThe term compressed air energy
			 storage means, in the case of an electricity grid application, the
			 storage of energy through the compression of air.
							(C)DepartmentThe
			 term Department means the Department of Energy.
							(D)FlywheelThe
			 term flywheel means, in the case of an electricity grid
			 application, a device used to store rotational kinetic energy.
							(E)UltracapacitorThe
			 term ultracapacitor means an energy storage device that has a
			 power density comparable to conventional capacitors but capable of exceeding
			 the energy density of conventional capacitors by several orders of
			 magnitude.
							(2)ProgramThe
			 Secretary shall carry out a research, development, and demonstration program to
			 support the ability of the United States to remain globally competitive in
			 energy storage systems for motor transportation and electricity transmission
			 and distribution.
						(3)Energy Storage
			 Advisory Council
							(A)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 establish an Energy Storage Advisory Council.
							(B)Composition
								(i)In
			 generalSubject to clause (ii), the Council shall consist of not
			 less than 15 individuals appointed by the Secretary, based on recommendations
			 of the National Academy of Sciences.
								(ii)Energy storage
			 industryThe Council shall consist primarily of representatives
			 of the energy storage industry of the United States.
								(iii)ChairpersonThe
			 Secretary shall select a Chairperson for the Council from among the members
			 appointed under clause (i)
								(C)Meetings
								(i)In
			 generalThe Council shall meet not less than once a year.
								(ii)Federal
			 Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App. 2) shall apply to a meeting of the Council.
								(D)PlansNo
			 later than 1 year after the date of enactment of this Act, in conjunction with
			 the Secretary, the Council shall develop 5-year plans for integrating basic and
			 applied research so that the United States retains a globally competitive
			 domestic energy storage industry for motor transportation and electricity
			 transmission and distribution.
							(E)ReviewThe
			 Council shall—
								(i)assess the
			 performance of the Department in meeting the goals of the plans developed under
			 subparagraph (D); and
								(ii)make specific
			 recommendations to the Secretary on programs or activities that should be
			 established or terminated to meet those goals.
								(4)Basic research
			 program
							(A)Basic
			 researchThe Secretary shall conduct a basic research program on
			 energy storage systems to support motor transportation and electricity
			 transmission and distribution, including—
								(i)materials
			 design;
								(ii)materials
			 synthesis and characterization;
								(iii)electrolytes,
			 including bioelectrolytes;
								(iv)surface and
			 interface dynamics; and
								(v)modeling and
			 simulation.
								(B)Nanoscience
			 centersThe Secretary shall ensure that the nanoscience centers
			 of the Department—
								(i)support research
			 in the areas described in subparagraph (A), as part of the mission of the
			 centers; and
								(ii)coordinate
			 activities of the centers with activities of the Council.
								(5)Applied
			 research programThe Secretary shall conduct an applied research
			 program on energy storage systems to support motor transportation and
			 electricity transmission and distribution technologies, including—
							(A)ultracapacitors;
							(B)flywheels;
							(C)batteries;
							(D)compressed air
			 energy systems;
							(E)power
			 conditioning electronics; and
							(F)manufacturing
			 technologies for energy storage systems.
							(6)Energy storage
			 research centers
							(A)In
			 generalThe Secretary shall establish, through competitive bids,
			 4 energy storage research centers to translate basic research into applied
			 technologies to advance the capability of the United States to maintain a
			 globally competitive posture in energy storage systems for motor transportation
			 and electricity transmission and distribution.
							(B)Program
			 managementThe centers shall be jointly managed by the Under
			 Secretary for Science and the Under Secretary of Energy of the
			 Department.
							(C)Participation
			 agreementsAs a condition of participating in a center, a
			 participant shall enter into a participation agreement with the center that
			 requires that activities conducted by the participant for the center promote
			 the goal of enabling the United States to compete successfully in global energy
			 storage markets.
							(D)PlansA
			 center shall conduct activities that promote the achievement of the goals of
			 the plans of the Council under paragraph (3)(D).
							(E)Cost
			 sharingIn carrying out this paragraph, the Secretary shall
			 require cost-sharing in accordance with section 988 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352).
							(F)National
			 laboratoriesA national laboratory (as defined in section 2 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15801)) may participate in a center
			 established under this paragraph, including a cooperative research and
			 development agreement (as defined in section 12(d) of the Stevenson-Wydler
			 Technology Innovation Act of 1980 (15 U.S.C. 3710a(d))).
							(G)Intellectual
			 propertyA participant shall be provided appropriate intellectual
			 property rights commensurate with the nature of the participation agreement of
			 the participant.
							(7)Review by
			 National Academy of SciencesNot later than 5 years after the
			 date of enactment of this Act, the Secretary shall offer to enter into an
			 arrangement with the National Academy of Sciences to assess the performance of
			 the Department in making the United States globally competitive in energy
			 storage systems for motor transportation and electricity transmission and
			 distribution.
						(8)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out—
							(A)the basic
			 research program under paragraph (4) $50,000,000 for each of fiscal years 2008
			 through 2017;
							(B)the applied
			 research program under paragraph (5) $80,000,000 for each of fiscal years 2008
			 through 2017; and;
							(C)the energy
			 storage research center program under paragraph (6) $100,000,000 for each of
			 fiscal years 2008 through 2017.
							245.Advanced
			 transportation technology program
					(a)Electric drive
			 vehicle demonstration program
						(1)Definition of
			 electric drive vehicleIn this subsection, the term
			 electric drive vehicle means a precommercial vehicle that—
							(A)draws motive
			 power from a battery with at least 4 kilowatt-hours of electricity;
							(B)can be recharged
			 from an external source of electricity for motive power; and
							(C)is a light-,
			 medium-, or heavy-duty onroad or nonroad vehicle.
							(2)ProgramThe
			 Secretary shall establish a competitive program to provide grants for
			 demonstrations of electric drive vehicles.
						(3)EligibilityA
			 State government, local government, metropolitan transportation authority, air
			 pollution control district, private entity, and nonprofit entity shall be
			 eligible to receive a grant under this subsection.
						(4)PriorityIn
			 making grants under this subsection, the Secretary shall give priority to
			 proposals that—
							(A)are likely to
			 contribute to the commercialization and production of electric drive vehicles
			 in the United States; and
							(B)reduce petroleum
			 usage.
							(5)Scope of
			 demonstrationsThe Secretary shall ensure, to the extent
			 practicable, that the program established under this subsection includes a
			 variety of applications, manufacturers, and end-uses.
						(6)ReportingThe
			 Secretary shall require a grant recipient under this subsection to submit to
			 the Secretary, on an annual basis, data relating to vehicle, performance, life
			 cycle costs, and emissions of vehicles demonstrated under the grant, including
			 emissions of greenhouse gases.
						(7)Cost
			 sharingSection 988 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352) shall apply to a grant made under this subsection.
						(8)Authorizations
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection $60,000,000 for each of fiscal years 2008 through
			 2012, of which not less than $20,000,000 shall be available each fiscal year
			 only to make grants local and municipal governments.
						(b)Near-term oil
			 saving transportation deployment program
						(1)Definition of
			 qualified transportation projectIn this subsection, the term
			 qualified transportation project means—
							(A)a project that
			 simultaneously reduces emissions of criteria pollutants, greenhouse gas
			 emissions, and petroleum usage by at least 40 percent as compared to
			 commercially available, petroleum-based technologies used in nonroad vehicles;
			 and
							(B)an
			 electrification project involving onroad commercial trucks, rail
			 transportation, or ships, and any associated infrastructure (including any
			 panel upgrades, battery chargers, trenching, and alternative fuel
			 infrastructure).
							(2)ProgramNot
			 later than 1 year after the date of enactment of this Act, the Secretary, in
			 consultation with the Secretary of Transportation, shall establish a program to
			 provide grants to eligible entities for the conduct of qualified transportation
			 projects.
						(3)PriorityIn
			 providing grants under this subsection, the Secretary shall give priority to
			 large-scale projects and large-scale aggregators of projects.
						(4)Cost
			 sharingSection 988 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352) shall apply to a grant made under this subsection.
						(5)Authorization
			 of appropriationsThere are authorized to carry this subsection
			 $90,000,000 for each of fiscal years 2008 through 2013.
						DSetting energy
			 efficiency goals
				251.National goals for energy savings in
			 transportation
					(a)GoalsThe goals of the United States are to
			 reduce gasoline usage in the United States from the levels projected under
			 subsection (b) by—
						(1)20 percent by calendar year 2017;
						(2)35 percent by calendar year 2025;
			 and
						(3)45 percent by
			 calendar year 2030.
						(b)MeasurementFor
			 purposes of subsection (a), reduction in gasoline usage shall be measured from
			 the estimates for each year in subsection (a) contained in the reference case
			 in the report of the Energy Information Administration entitled Annual
			 Energy Outlook 2007.
					(c)Strategic
			 plan
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in cooperation with the Administrator of the Environmental
			 Protection Agency and the heads of other appropriate Federal agencies, shall
			 develop a strategic plan to achieve the national goals for reduction in
			 gasoline usage established under subsection (a).
						(2)Public input
			 and commentThe Secretary shall develop the plan in a manner that
			 provides appropriate opportunities for public comment.
						(d)Plan
			 contentsThe strategic plan shall—
						(1)establish future
			 regulatory, funding, and policy priorities to ensure compliance with the
			 national goals;
						(2)include energy
			 savings estimates for each sector; and
						(3)include data
			 collection methodologies and compilations used to establish baseline and energy
			 savings data.
						(e)Plan
			 updates
						(1)In
			 generalThe Secretary shall—
							(A)update the
			 strategic plan biennially; and
							(B)include the
			 updated strategic plan in the national energy policy plan required by section
			 801 of the Department of Energy Organization Act (42 U.S.C. 7321).
							(2)ContentsIn
			 updating the plan, the Secretary shall—
							(A)report on
			 progress made toward implementing efficiency policies to achieve the national
			 goals established under subsection (a); and
							(B)to the maximum
			 extent practicable, verify energy savings resulting from the policies.
							(f)Report to
			 Congress and publicThe Secretary shall submit to Congress, and
			 make available to the public, the initial strategic plan developed under
			 subsection (c) and each updated plan.
					252.National
			 energy efficiency improvement goals
					(a)GoalsThe
			 goals of the United States are—
						(1)to achieve an
			 improvement in the overall energy productivity of the United States (measured
			 in gross domestic product per unit of energy input) of at least 2.5 percent per
			 year by the year 2012; and
						(2)to maintain that
			 annual rate of improvement each year through 2030.
						(b)Strategic
			 plan
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in cooperation with the Administrator of the Environmental
			 Protection Agency and the heads of other appropriate Federal agencies, shall
			 develop a strategic plan to achieve the national goals for improvement in
			 energy productivity established under subsection (a).
						(2)Public input
			 and commentThe Secretary shall develop the plan in a manner that
			 provides appropriate opportunities for public input and comment.
						(c)Plan
			 contentsThe strategic plan shall—
						(1)establish future
			 regulatory, funding, and policy priorities to ensure compliance with the
			 national goals;
						(2)include energy
			 savings estimates for each sector; and
						(3)include data
			 collection methodologies and compilations used to establish baseline and energy
			 savings data.
						(d)Plan
			 updates
						(1)In
			 generalThe Secretary shall—
							(A)update the
			 strategic plan biennially; and
							(B)include the
			 updated strategic plan in the national energy policy plan required by section
			 801 of the Department of Energy Organization Act (42 U.S.C. 7321).
							(2)ContentsIn
			 updating the plan, the Secretary shall—
							(A)report on
			 progress made toward implementing efficiency policies to achieve the national
			 goals established under subsection (a); and
							(B)verify, to the
			 maximum extent practicable, energy savings resulting from the policies.
							(e)Report to
			 Congress and publicThe Secretary shall submit to Congress, and
			 make available to the public, the initial strategic plan developed under
			 subsection (b) and each updated plan.
					253.National media campaign
					(a)In generalThe Secretary, acting through the Assistant
			 Secretary for Energy Efficiency and Renewable Energy (referred to in this
			 section as the Secretary), shall develop and conduct a national
			 media campaign—
						(1)to increase energy efficiency throughout
			 the economy of the United States over the next decade;
						(2)to promote the national security benefits
			 associated with increased energy efficiency; and
						(3)to decrease oil
			 consumption in the United States over the next decade.
						(b)Contract with entityThe Secretary shall carry out subsection
			 (a) directly or through—
						(1)competitively bid contracts with 1 or more
			 nationally recognized media firms for the development and distribution of
			 monthly television, radio, and newspaper public service announcements;
			 or
						(2)collective agreements with 1 or more
			 nationally recognized institutes, businesses, or nonprofit organizations for
			 the funding, development, and distribution of monthly television, radio, and
			 newspaper public service announcements.
						(c)Use of funds
						(1)In generalAmounts made available to carry out this
			 section shall be used for the following:
							(A)Advertising costs
								(i)The purchase of media time and
			 space.
								(ii)Creative and talent costs.
								(iii)Testing and evaluation of
			 advertising.
								(iv)Evaluation of the effectiveness of the
			 media campaign.
								(B)Administrative costsOperational and management expenses.
							(2)LimitationsIn carrying out this section, the Secretary
			 shall allocate not less than 85 percent of funds made available under
			 subsection (e) for each fiscal year for the advertising functions specified
			 under paragraph (1)(A).
						(d)ReportsThe Secretary shall annually submit to
			 Congress a report that describes—
						(1)the strategy of the national media campaign
			 and whether specific objectives of the campaign were accomplished,
			 including—
							(A)determinations concerning the rate of
			 change of energy consumption, in both absolute and per capita terms; and
							(B)an evaluation that enables consideration
			 whether the media campaign contributed to reduction of energy
			 consumption;
							(2)steps taken to ensure that the national
			 media campaign operates in an effective and efficient manner consistent with
			 the overall strategy and focus of the campaign;
						(3)plans to purchase advertising time and
			 space;
						(4)policies and practices implemented to
			 ensure that Federal funds are used responsibly to purchase advertising time and
			 space and eliminate the potential for waste, fraud, and abuse; and
						(5)all contracts or cooperative agreements
			 entered into with a corporation, partnership, or individual working on behalf
			 of the national media campaign.
						(e)Authorization of appropriations
						(1)In
			 generalThere is authorized
			 to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2008 through 2012.
						(2)Decreased oil
			 consumptionThe Secretary shall use not less than 50 percent of
			 the amount that is made available under this section for each fiscal year to
			 develop and conduct a national media campaign to decrease oil consumption in
			 the United States over the next decade.
						254.Modernization
			 of electricity grid system
					(a)Statement of
			 policyIt is the policy of the United States that developing and
			 deploying advanced technology to modernize and increase the efficiency of the
			 electricity grid system of the United States is essential to maintain a
			 reliable and secure electricity transmission and distribution infrastructure
			 that can meet future demand growth.
					(b)ProgramsThe
			 Secretary, the Federal Energy Regulatory Commission, and other Federal
			 agencies, as appropriate, shall carry out programs to support the use,
			 development, and demonstration of advanced transmission and distribution
			 technologies, including real-time monitoring and analytical software—
						(1)to maximize the
			 capacity and efficiency of electricity networks;
						(2)to enhance grid
			 reliability;
						(3)to reduce line
			 losses;
						(4)to facilitate the
			 transition to real-time electricity pricing;
						(5)to allow grid
			 incorporation of more onsite renewable energy generators;
						(6)to enable
			 electricity to displace a portion of the petroleum used to power the national
			 transportation system of the United States; and
						(7)to enable broad
			 deployment of distributed generation and demand side management
			 technology.
						EPromoting Federal
			 leadership in energy efficiency and renewable energy
				261.Federal fleet
			 conservation requirements
					(a)Federal fleet
			 conservation requirements
						(1)In
			 generalPart J of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6374 et seq.) is amended
			 by adding at the end the following:
							
								400FF.Federal fleet
				conservation requirements
									(a)Mandatory
				reduction in petroleum consumption
										(1)In
				generalThe Secretary shall
				issue regulations (including provisions for waivers from the requirements of
				this section) for Federal fleets subject to section 400AA requiring that not
				later than October 1, 2015, each Federal agency achieve at least a 20 percent
				reduction in petroleum consumption, and that each Federal agency increase
				alternative fuel consumption by 10 percent annually, as calculated from the
				baseline established by the Secretary for fiscal year 2005.
										(2)Plan
											(A)RequirementThe regulations shall require each Federal
				agency to develop a plan to meet the required petroleum reduction levels and
				the alternative fuel consumption increases.
											(B)MeasuresThe plan may allow an agency to meet the
				required petroleum reduction level through—
												(i)the use of alternative fuels;
												(ii)the acquisition of vehicles with higher
				fuel economy, including hybrid vehicles, neighborhood electric vehicles,
				electric vehicles, and plug–in hybrid vehicles if the vehicles are commercially
				available;
												(iii)the substitution of cars for light
				trucks;
												(iv)an increase in vehicle load factors;
												(v)a decrease in vehicle miles
				traveled;
												(vi)a decrease in fleet size; and
												(vii)other measures.
												(b)Federal
				employee incentive programs for reducing petroleum consumption
										(1)In
				generalEach Federal agency
				shall actively promote incentive programs that encourage Federal employees and
				contractors to reduce petroleum usage through the use of practices such
				as—
											(A)telecommuting;
											(B)public transit;
											(C)carpooling; and
											(D)bicycling.
											(2)Monitoring and
				support for incentive programsThe Administrator of General Services, the
				Director of the Office of Personnel Management, and the Secretary of Energy
				shall monitor and provide appropriate support to agency programs described in
				paragraph (1).
										(3)RecognitionThe Secretary may establish a program under
				which the Secretary recognizes private sector employers and State and local
				governments for outstanding programs to reduce petroleum usage through
				practices described in paragraph (1).
										(c)Replacement
				tires
										(1)In
				generalExcept as provided in
				paragraph (2), the regulations issued under subsection (a)(1) shall include a
				requirement that, to the maximum extent practicable, each Federal agency
				purchase energy-efficient replacement tires for the respective fleet vehicles
				of the agency.
										(2)ExceptionsThis section does not apply to—
											(A)law enforcement motor vehicles;
											(B)emergency motor vehicles; or
											(C)motor vehicles acquired and used for
				military purposes that the Secretary of Defense has certified to the Secretary
				must be exempt for national security reasons.
											(d)Annual reports
				on complianceThe Secretary
				shall submit to Congress an annual report that summarizes actions taken by
				Federal agencies to comply with this
				section.
									.
						(2)Table of
			 contents amendmentThe table
			 of contents of the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is
			 amended by adding at the end of the items relating to part J of title III the
			 following:
							
								
									Sec. 400FF. Federal fleet conservation
				requirements.
								
								.
						(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out the amendment made by this section
			 $10,000,000 for the period of fiscal years 2008 through 2013.
					262.Federal
			 requirement to purchase electricity generated by renewable energySection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)Requirement
								(1)In
				generalThe President, acting
				through the Secretary, shall require that, to the extent economically feasible
				and technically practicable, of the total quantity of domestic electric energy
				the Federal Government consumes during any fiscal year, the following
				percentages shall be renewable energy from facilities placed in service after
				January 1, 1999:
									(A)Not less than 10 percent in fiscal year
				2010.
									(B)Not less than 15 percent in fiscal year
				2015.
									(2)Capitol
				complexThe Architect of the
				Capitol, in consultation with the Secretary, shall ensure that, of the total
				quantity of electric energy the Capitol complex consumes during any fiscal
				year, the percentages prescribed in paragraph (1) shall be renewable
				energy.
								(3)Waiver
				authorityThe President may reduce or waive the requirement under
				paragraph (1) on a fiscal-year basis if the President determines that complying
				with paragraph (1) for a fiscal year would result in—
									(A)a negative impact
				on military training or readiness activities conducted by the Department of
				Defense;
									(B)a negative impact
				on domestic preparedness activities conducted by the Department of Homeland
				Security; or
									(C)a requirement
				that a Federal agency provide emergency response services in the event of a
				natural disaster or terrorist attack.
									;
				and
					(2)by adding at the
			 end the following:
						
							(e)Contracts for
				renewable energy from public utility servicesNotwithstanding
				section 501(b)(1)(B) of title 40, United States Code, a contract for renewable
				energy from a public utility service may be made for a period of not more than
				50
				years.
							.
					263.Energy savings
			 performance contracts
					(a)Retention of
			 savingsSection 546(c) of the
			 National Energy Conservation Policy Act (42 U.S.C. 8256(c)) is amended by
			 striking paragraph (5).
					(b)Sunset and
			 reporting requirementsSection 801 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287) is amended by striking subsection
			 (c).
					(c)Definition of
			 energy savingsSection 804(2)
			 of the National Energy Conservation Policy Act (42 U.S.C. 8287c(2)) is
			 amended—
						(1)by redesignating subparagraphs (A), (B),
			 and (C) as clauses (i), (ii), and (iii), respectively, and indenting
			 appropriately;
						(2)by striking means a
			 reduction and inserting “means—
							
								(A)a
				reduction
								;
						(3)by striking the period at the end and
			 inserting a semicolon; and
						(4)by adding at the end the following:
							
								(B)the increased efficient use of an existing
				energy source by cogeneration or heat recovery, and installation of renewable
				energy systems;
								(C)if otherwise authorized by Federal or State
				law (including regulations), the sale or transfer of electrical or thermal
				energy generated on-site from renewable energy sources or cogeneration, but in
				excess of Federal needs, to utilities or non-Federal energy users; and
								(D)the increased efficient use of existing
				water sources in interior or exterior
				applications.
								.
						(d)Notification
						(1)Authority to
			 enter into contractsSection 801(a)(2)(D) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287(a)(2)(D)) is amended—
							(A)in clause (ii),
			 by inserting and after the semicolon at the end;
							(B)by striking
			 clause (iii); and
							(C)by redesignating
			 clause (iv) as clause (iii).
							(2)ReportsSection
			 548(a)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8258(a)(2))
			 is amended by inserting and any termination penalty exposure
			 after the energy and cost savings that have resulted from such
			 contracts.
						(3)Conforming
			 amendmentSection 2913 of title 10, United States Code, is
			 amended by striking subsection (e).
						(e)Energy and cost
			 savings in nonbuilding applications
						(1)DefinitionsIn this subsection:
							(A)Nonbuilding
			 applicationThe term
			 nonbuilding application means—
								(i)any class of vehicles, devices, or
			 equipment that is transportable under the power of the applicable vehicle,
			 device, or equipment by land, sea, or air and that consumes energy from any
			 fuel source for the purpose of—
									(I)that transportation; or
									(II)maintaining a controlled environment within
			 the vehicle, device, or equipment; and
									(ii)any federally-owned equipment used to
			 generate electricity or transport water.
								(B)Secondary
			 savings
								(i)In
			 generalThe term
			 secondary savings means additional energy or cost savings that are
			 a direct consequence of the energy savings that result from the energy
			 efficiency improvements that were financed and implemented pursuant to an
			 energy savings performance contract.
								(ii)InclusionsThe term secondary savings
			 includes—
									(I)energy and cost savings that result from a
			 reduction in the need for fuel delivery and logistical support;
									(II)personnel cost savings and environmental
			 benefits; and
									(III)in the case of electric generation
			 equipment, the benefits of increased efficiency in the production of
			 electricity, including revenues received by the Federal Government from the
			 sale of electricity so produced.
									(2)Study
							(A)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary and the
			 Secretary of Defense shall jointly conduct, and submit to Congress and the
			 President a report of, a study of the potential for the use of energy savings
			 performance contracts to reduce energy consumption and provide energy and cost
			 savings in nonbuilding applications.
							(B)RequirementsThe study under this subsection shall
			 include—
								(i)an estimate of the potential energy and
			 cost savings to the Federal Government, including secondary savings and
			 benefits, from increased efficiency in nonbuilding applications;
								(ii)an assessment of the feasibility of
			 extending the use of energy savings performance contracts to nonbuilding
			 applications, including an identification of any regulatory or statutory
			 barriers to such use; and
								(iii)such recommendations as the Secretary and
			 Secretary of Defense determine to be appropriate.
								264.Energy
			 management requirements for Federal buildingsSection 543(a)(1) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(a)(1)) is amended by striking the table
			 and inserting the following:
					
						
							
								
									Fiscal YearPercentage reduction
									
								
								
									20062
									
									20074
									
									20089
									
									200912
									
									201015
									
									201118
									
									201221
									
									201324
									
									201427
									
									201530.
									
								
							
						.
				265.Combined heat
			 and power and district energy installations at Federal sitesSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the
			 following:
					
						(f)Combined heat
				and power and district energy installations at Federal sites
							(1)In
				generalNot later than 18 months after the date of enactment of
				this subsection, the Secretary, in consultation with the Administrator of
				General Services and the Secretary of Defense, shall identify Federal sites
				that could achieve significant cost-effective energy savings through the use of
				combined heat and power or district energy installations.
							(2)Information and
				technical assistanceThe Secretary shall provide agencies with
				information and technical assistance that will enable the agencies to take
				advantage of the energy savings described in paragraph (1).
							(3)Energy
				performance requirementsAny energy savings from the
				installations described in paragraph (1) may be applied to meet the energy
				performance requirements for an agency under subsection
				(a)(1).
							.
				266.Federal
			 building energy efficiency performance standardsSection 305(a)(3)(A) of the Energy
			 Conservation and Production Act (42 U.S.C. 6834(a)(3)(A)) is amended—
					(1)in the matter preceding clause (i), by
			 striking this paragraph and by inserting the
			 Energy Efficiency Promotion Act of
			 2007; and
					(2)in clause
			 (i)—
						(A)in subclause (I),
			 by striking and at the end;
						(B)by redesignating
			 subclause (II) as subclause (III); and
						(C)by inserting
			 after subclause (I) the following:
							
								(II)the buildings be designed, to the
				extent economically feasible and technically practicable, so that the fossil
				fuel-generated energy consumption of the buildings is reduced, as compared with
				the fossil fuel-generated energy consumption by a similar Federal building in
				fiscal year 2003 (as measured by Commercial Buildings Energy Consumption Survey
				or Residential Energy Consumption Survey data from the Energy Information
				Agency), by the percentage specified in the following table:
									
										
											
												Fiscal YearPercentage Reduction
												
												200750
												
												201060
												
												201570
												
												202080
												
												202590
												
												2030100;
												
											
										
									
								and.
						267.Application of
			 International Energy Conservation Code to public and assisted
			 housingSection 109 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709) is
			 amended—
					(1)in subsection
			 (a)(1)(C), by striking, , where such standards are determined to be cost
			 effective by the Secretary of Housing and Urban Development;
					(2)in subsection (a)(2)—
						(A)by striking the Council of American
			 Building Officials Model Energy Code, 1992 and inserting 2006
			 International Energy Conservation Code; and
						(B)by striking
			 , and, with respect to rehabilitation and new construction of public and
			 assisted housing funded by HOPE VI revitalization grants under section 24 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v), the 2003 International
			 Energy Conservation Code;
						(3)in subsection
			 (b)—
						(A)in the heading,
			 by striking Model Energy
			 Code.— and inserting International Energy Conservation
			 Code.—;
						(B)after all
			 new construction in the first sentence insert and
			 rehabilitation; and
						(C)by striking
			 , and, with respect to rehabilitation and new construction of public and
			 assisted housing funded by HOPE VI revitalization grants under section 24 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v), the 2003 International
			 Energy Conservation Code;
						(4)in subsection
			 (c)—
						(A)in the heading,
			 by striking Model Energy
			 Code and; and
						(B)by striking
			 , or, with respect to rehabilitation and new construction of public and
			 assisted housing funded by HOPE VI revitalization grants under section 24 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v), the 2003 International
			 Energy Conservation Code;
						(5)by adding at the
			 end the following:
						
							(d)Failure To
				amend the standardsIf the Secretaries have not, within 1 year
				after the requirements of the 2006 IECC or the ASHRAE Standard 90.1–2004 are
				revised, amended the standards or made a determination under subsection (c) of
				this section, and if the Secretary of Energy has made a determination under
				section 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) that
				the revised code or standard would improve energy efficiency, all new
				construction and rehabilitation of housing specified in subsection (a) shall
				meet the requirements of the revised code or
				standard.
							;
					(6)by striking
			 CABO Model Energy Code, 1992 each place it appears and inserting
			 the 2006 IECC; and
					(7)by striking
			 1989 each place it appears and inserting
			 2004.
					268.Energy
			 efficient commercial buildings initiative
					(a)DefinitionsIn
			 this section:
						(1)ConsortiumThe
			 term consortium means a working group that is comprised of—
							(A)individuals
			 representing—
								(i)1
			 or more businesses engaged in—
									(I)commercial
			 building development;
									(II)construction;
			 or
									(III)real
			 estate;
									(ii)financial
			 institutions;
								(iii)academic or
			 research institutions;
								(iv)State or utility
			 energy efficiency programs;
								(v)nongovernmental
			 energy efficiency organizations; and
								(vi)the Federal
			 Government;
								(B)1 or more
			 building designers; and
							(C)1 or more
			 individuals who own or operate 1 or more buildings.
							(2)Energy
			 efficient commercial buildingThe term energy efficient
			 commercial building means a commercial building that is designed,
			 constructed, and operated—
							(A)to require a
			 greatly reduced quantity of energy;
							(B)to meet, on an
			 annual basis, the balance of energy needs of the commercial building from
			 renewable sources of energy; and
							(C)to be
			 economically viable.
							(3)InitiativeThe
			 term initiative means the Energy Efficient Commercial Buildings
			 Initiative.
						(b)Initiative
						(1)In
			 generalThe Secretary shall enter into an agreement with the
			 consortium to develop and carry out the initiative—
							(A)to reduce the
			 quantity of energy consumed by commercial buildings located in the United
			 States; and
							(B)to achieve the
			 development of energy efficient commercial buildings in the United
			 States.
							(2)Goal of
			 initiativeThe goal of the initiative shall be to develop
			 technologies and practices and implement policies that lead to energy efficient
			 commercial buildings for—
							(A)any commercial
			 building newly constructed in the United States by 2030;
							(B)50 percent of the
			 commercial building stock of the United States by 2040; and
							(C)all commercial
			 buildings in the United States by 2050.
							(3)ComponentsIn
			 carrying out the initiative, the Secretary, in collaboration with the
			 consortium, may—
							(A)conduct research
			 and development on building design, materials, equipment and controls,
			 operation and other practices, integration, energy use measurement and
			 benchmarking, and policies;
							(B)conduct
			 demonstration projects to evaluate replicable approaches to achieving energy
			 efficient commercial buildings for a variety of building types in a variety of
			 climate zones;
							(C)conduct
			 deployment activities to disseminate information on, and encourage widespread
			 adoption of, technologies, practices, and policies to achieve energy efficient
			 commercial buildings; and
							(D)conduct any other
			 activity necessary to achieve any goal of the initiative, as determined by the
			 Secretary, in collaboration with the consortium.
							(c)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to carry out this section.
						(2)Additional
			 fundingIn addition to amounts authorized to be appropriated
			 under paragraph (1), the Secretary may allocate funds from other appropriations
			 to the initiative without changing the purpose for which the funds are
			 appropriated.
						FAssisting State
			 and local governments in energy efficiency
				271.Weatherization
			 assistance for low-income personsSection 422 of the Energy Conservation and
			 Production Act (42 U.S.C. 6872) is amended by striking $700,000,000 for
			 fiscal year 2008 and inserting $750,000,000 for each of fiscal
			 years 2008 through 2012.
				272.State energy
			 conservation plansSection
			 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended
			 by striking fiscal year 2008 and inserting each of fiscal
			 years 2008 through 2012.
				273.Utility energy
			 efficiency programs
					(a)Electric
			 utilitiesSection 111(d) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the
			 following:
						
							(16)Integrated
				resource planningEach electric utility shall—
								(A)integrate energy
				efficiency resources into utility, State, and regional plans; and
								(B)adopt policies
				establishing cost-effective energy efficiency as a priority
				resource.
								(17)Rate design
				modifications to promote energy efficiency investments
								(A)In
				generalThe rates allowed to be charged by any electric utility
				shall—
									(i)align utility
				incentives with the delivery of cost-effective energy efficiency; and
									(ii)promote energy
				efficiency investments.
									(B)Policy
				optionsIn complying with subparagraph (A), each State regulatory
				authority and each nonregulated utility shall consider—
									(i)removing the
				throughput incentive and other regulatory and management disincentives to
				energy efficiency;
									(ii)providing
				utility incentives for the successful management of energy efficiency
				programs;
									(iii)including the
				impact on adoption of energy efficiency as 1 of the goals of retail rate
				design, recognizing that energy efficiency must be balanced with other
				objectives;
									(iv)adopting rate
				designs that encourage energy efficiency for each customer class; and
									(v)allowing timely
				recovery of energy efficiency-related
				costs.
									.
					(b)Natural gas
			 utilitiesSection 303(b) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 3203(b)) is amended by adding at the end the
			 following:
						
							(5)Energy
				efficiencyEach natural gas utility shall—
								(A)integrate energy
				efficiency resources into the plans and planning processes of the natural gas
				utility; and
								(B)adopt policies
				that establish energy efficiency as a priority resource in the plans and
				planning processes of the natural gas utility.
								(6)Rate design
				modifications to promote energy efficiency investments
								(A)In
				generalThe rates allowed to be charged by a natural gas utility
				shall align utility incentives with the deployment of cost-effective energy
				efficiency.
								(B)Policy
				optionsIn complying with subparagraph (A), each State regulatory
				authority and each nonregulated utility shall consider—
									(i)separating
				fixed-cost revenue recovery from the volume of transportation or sales service
				provided to the customer;
									(ii)providing to
				utilities incentives for the successful management of energy efficiency
				programs, such as allowing utilities to retain a portion of the cost-reducing
				benefits accruing from the programs;
									(iii)promoting the
				impact on adoption of energy efficiency as 1 of the goals of retail rate
				design, recognizing that energy efficiency must be balanced with other
				objectives; and
									(iv)adopting rate
				designs that encourage energy efficiency for each customer
				class.
									.
					274.Energy
			 efficiency and demand response program assistanceThe Secretary shall provide technical
			 assistance regarding the design and implementation of the energy efficiency and
			 demand response programs established under this title, and the amendments made
			 by this title, to State energy offices, public utility regulatory commissions,
			 and nonregulated utilities through the appropriate national laboratories of the
			 Department of Energy.
				275.Energy and
			 environmental block grantTitle I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended by adding at the
			 end the following:
					
						123.Energy and
				environmental block grant
							(a)DefinitionsIn
				this section
								(1)Eligible
				entityThe term eligible entity means—
									(A)a State;
									(B)an eligible unit
				of local government within a State; and
									(C)an Indian
				tribe.
									(2)Eligible unit
				of local governmentThe term eligible unit of local
				government means—
									(A)a city with a
				population—
										(i)of at least
				35,000; or
										(ii)that causes the
				city to be 1 of the top 10 most populous cities of the State in which the city
				is located; and
										(B)a county with a
				population—
										(i)of at least
				200,000; or
										(ii)that causes the
				county to be 1 of the top 10 most populous counties of the State in which the
				county is located.
										(3)SecretaryThe
				term Secretary means the Secretary of Energy.
								(4)StateThe
				term State means—
									(A)a State;
									(B)the District of
				Columbia;
									(C)the Commonwealth
				of Puerto Rico; and
									(D)any other
				territory or possession of the United States.
									(b)PurposeThe
				purpose of this section is to assist State and local governments in
				implementing strategies—
								(1)to reduce fossil
				fuel emissions created as a result of activities within the boundaries of the
				States or units of local government;
								(2)to reduce the
				total energy use of the States and units of local government; and
								(3)to improve energy
				efficiency in the transportation sector, building sector, and any other
				appropriate sectors.
								(c)
				Program
								(1)In
				generalThe Secretary shall
				provide to eligible entities block grants to carry out eligible activities (as
				specified under paragraph (2)) relating to the implementation of
				environmentally beneficial energy strategies.
								(2)Eligible
				activitiesThe Secretary, in consultation with the Administrator
				of the Environmental Protection Agency, the Secretary of Transportation, and
				the Secretary of Housing and Urban Development, shall establish a list of
				activities that are eligible for assistance under the grant program.
								(3)Allocation to
				States and eligible units of local government
									(A)In
				generalOf the amounts made available to provide grants under
				this subsection, the Secretary shall allocate—
										(i)70 percent to
				eligible units of local government; and
										(ii)30 percent to
				States.
										(B)Distribution to
				eligible units of local government
										(i)In
				generalThe Secretary shall establish a formula for the
				distribution of amounts under subparagraph (A)(i) to eligible units of local
				government, taking into account any factors that the Secretary determines to be
				appropriate, including the residential and daytime population of the eligible
				units of local government.
										(ii)CriteriaAmounts
				shall be distributed to eligible units of local government under clause (i)
				only if the eligible units of local government meet the criteria for
				distribution established by the Secretary for units of local government.
										(C)Distribution to
				States
										(i)In
				generalOf the amounts provided to States under subparagraph
				(A)(ii), the Secretary shall distribute—
											(I)at least 1.25
				percent to each State; and
											(II)the remainder
				among the States, based on a formula, to be determined by the Secretary, that
				takes into account the population of the States and any other criteria that the
				Secretary determines to be appropriate.
											(ii)CriteriaAmounts
				shall be distributed to States under clause (i) only if the States meet the
				criteria for distribution established by the Secretary for States.
										(iii)Limitation on
				use of State fundsAt least 40 percent of the amounts distributed
				to States under this subparagraph shall be used by the States for the conduct
				of eligible activities in nonentitlement areas in the States, in accordance
				with any criteria established by the Secretary.
										(4)ReportNot later than 2 years after the date on
				which an eligible entity first receives a grant under this section, and every 2
				years thereafter, the eligible entity shall submit to the Secretary a report
				that describes any eligible activities carried out using assistance provided
				under this subsection.
								(5)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection for each of fiscal years
				2008 through 2012.
								(d)Environmentally
				beneficial energy strategies supplemental grant program
								(1)In
				generalThe Secretary shall
				provide to each eligible entity that meets the applicable criteria under
				subparagraph (B)(ii) or (C)(ii) of subsection (c)(3) a supplemental grant to
				pay the Federal share of the total costs of carrying out an activity relating
				to the implementation of an environmentally beneficial energy strategy.
								(2)RequirementsTo be eligible for a grant under paragraph
				(1), an eligible entity shall—
									(A)demonstrate to the satisfaction of the
				Secretary that the eligible entity meets the applicable criteria under
				subparagraph (B)(ii) or (C)(ii) of subsection (c)(3); and
									(B)submit to the Secretary for approval a plan
				that describes the activities to be funded by the grant.
									(3)Cost-sharing
				requirement
									(A)Federal
				shareThe Federal share of the cost of carrying out any
				activities under this subsection shall be 75 percent.
									(B)Non-Federal
				share
										(i)FormNot
				more than 50 percent of the non-Federal share may be in the form of in-kind
				contributions.
										(ii)LimitationAmounts
				provided to an eligible entity under subsection (c) shall not be used toward
				the non-Federal share.
										(4)Maintenance of
				effortAn eligible entity shall provide assurances to the
				Secretary that funds provided to the eligible entity under this subsection will
				be used only to supplement, not to supplant, the amount of Federal, State, and
				local funds otherwise expended by the eligible entity for eligible activities
				under this subsection.
								(5)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection for each of fiscal years
				2008 through 2012.
								(e)Grants to other
				States and communities
								(1)In
				generalOf the total amount of funds that are made available each
				fiscal year to carry out this section, the Secretary shall use 2 percent of the
				amount to make competitive grants under this section to States and units of
				local government that are not eligible entities or to consortia of such units
				of local government.
								(2)ApplicationsTo
				be eligible for a grant under this subsection, a State, unit of local
				government, or consortia described in paragraph (1) shall apply to the
				Secretary for a grant to carry out an activity that would otherwise be eligible
				for a grant under subsection (c) or (d).
								(3)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority
				to—
									(A)States with
				populations of less than 2,000,000; and
									(B)projects that
				would result in significant energy efficiency improvements, reductions in
				fossil fuel use, or capital
				improvements.
									.
				276.Energy
			 sustainability and efficiency grants for institutions of higher
			 educationPart G of title III
			 of the Energy Policy and Conservation Act is amended by inserting after section
			 399 (42 U.S.C. 371h) the following:
					
						399A.Energy
				sustainability and efficiency grants for institutions of higher
				education
							(a)DefinitionsIn this section:
								(1)Energy
				sustainabilityThe term energy sustainability
				includes using a renewable energy resource and a highly efficient technology
				for electricity generation, transportation, heating, or cooling.
								(2)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 2 of the Energy
				Policy Act of 2005 (42 U.S.C. 15801).
								(b)Grants for
				energy efficiency improvement
								(1)In
				generalThe Secretary shall award not more than 100 grants to
				institutions of higher education to carry out projects to improve energy
				efficiency on the grounds and facilities of the institution of higher
				education, including not less than 1 grant to an institution of higher
				education in each State.
								(2)ConditionAs
				a condition of receiving a grant under this subsection, an institution of
				higher education shall agree to—
									(A)implement a
				public awareness campaign concerning the project in the community in which the
				institution of higher education is located; and
									(B)submit to the
				Secretary, and make available to the public, reports on any efficiency
				improvements, energy cost savings, and environmental benefits achieved as part
				of a project carried out under paragraph (1).
									(c)Grants for
				innovation in energy sustainability
								(1)In
				generalThe Secretary shall award not more than 250 grants to
				institutions of higher education to engage in innovative energy sustainability
				projects, including not less than 2 grants to institutions of higher education
				in each State.
								(2)Innovation
				projectsAn innovation project carried out with a grant under
				this subsection shall—
									(A)involve—
										(i)an innovative
				technology that is not yet commercially available; or
										(ii)available
				technology in an innovative application that maximizes energy efficiency and
				sustainability;
										(B)have the greatest
				potential for testing or demonstrating new technologies or processes;
				and
									(C)ensure active
				student participation in the project, including the planning, implementation,
				evaluation, and other phases of the project.
									(3)ConditionAs
				a condition of receiving a grant under this subsection, an institution of
				higher education shall agree to submit to the Secretary, and make available to
				the public, reports that describe the results of the projects carried out under
				paragraph (1).
								(d)Awarding of
				grants
								(1)ApplicationAn
				institution of higher education that seeks to receive a grant under this
				section may submit to the Secretary an application for the grant at such time,
				in such form, and containing such information as the Secretary may
				prescribe.
								(2)SelectionThe
				Secretary shall establish a committee to assist in the selection of grant
				recipients under this section.
								(e)Allocation to
				institutions of higher education with small endowmentsOf the
				amount of grants provided for a fiscal year under this section, the Secretary
				shall provide not less 50 percent of the amount to institutions of higher
				education that have an endowment of not more than $100,000,000, with 50 percent
				of the allocation set aside for institutions of higher education that have an
				endowment of not more than $50,000,000.
							(f)Grant
				amountsThe maximum amount of grants for a project under this
				section shall not exceed—
								(1)in the case of
				grants for energy efficiency improvement under subsection (b), $1,000,000;
				or
								(2)in the case of
				grants for innovation in energy sustainability under subsection (c),
				$500,000.
								(g)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				277.Workforce
			 trainingSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
					(1)by redesignating subsection (d) as
			 subsection (e); and
					(2)by inserting after subsection (c) the
			 following:
						
							(d)Workforce
				training
								(1)In
				generalThe Secretary, in
				cooperation with the Secretary of Labor, shall promulgate regulations to
				implement a program to provide workforce training to meet the high demand for
				workers skilled in the energy efficiency and renewable energy
				industries.
								(2)ConsultationIn carrying out this subsection, the
				Secretary shall consult with representatives of the energy efficiency and
				renewable energy industries concerning skills that are needed in those
				industries.
								.
					278.Assistance to States
			 to reduce school bus idling
					(a)Statement of
			 policyCongress encourages
			 each local educational agency (as defined in section 9101(26) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801(26))) that receives Federal
			 funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) to develop a policy to reduce the incidence of school bus idling at
			 schools while picking up and unloading students.
					(b)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary, working in coordination with
			 the Secretary of Education, $5,000,000 for each of fiscal years 2007 through
			 2012 for use in educating States and local education agencies about—
						(1)benefits of reducing school bus idling;
			 and
						(2)ways in which school bus idling may be
			 reduced.
						IIICarbon capture
			 and storage research, development, and demonstration
			301.Short
			 titleThis title may be cited
			 as the Carbon Capture and
			 Sequestration Act of 2007.
			302.Carbon capture and storage research,
			 development, and demonstration programSection 963 of the Energy Policy Act of 2005
			 (42 U.S.C.
			 16293) is amended—
				(1)in the section heading, by striking
			 research and
			 development and inserting and storage research, development, and
			 demonstration;
				(2)in subsection (a)—
					(A)by striking research and
			 development and inserting and storage research, development, and
			 demonstration; and
					(B)by striking capture technologies on
			 combustion-based systems and inserting capture and storage
			 technologies related to energy systems;
					(3)in subsection (b)—
					(A)in paragraph (3), by striking
			 and at the end;
					(B)in paragraph (4), by striking the period at
			 the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(5)to expedite and carry out large-scale
				testing of carbon sequestration systems in a range of geological formations
				that will provide information on the cost and feasibility of deployment of
				sequestration technologies.
							; and
				
					(4)by striking subsection (c) and inserting
			 the following:
					
						(c)Programmatic activities
							(1)Energy research and development underlying
				carbon capture and storage technologies and carbon use activities
								(A)In generalThe Secretary shall carry out fundamental
				science and engineering research (including laboratory-scale experiments,
				numeric modeling, and simulations) to develop and document the performance of
				new approaches to capture and store, recycle, or reuse carbon dioxide.
								(B)Program integrationThe Secretary shall ensure that fundamental
				research carried out under this paragraph is appropriately applied to energy
				technology development activities, the field testing of carbon sequestration,
				and carbon use activities, including—
									(i)development of new or improved technologies
				for the capture of carbon dioxide;
									(ii)development of new or improved technologies
				that reduce the cost and increase the efficacy of the compression of carbon
				dioxide required for the storage of carbon dioxide;
									(iii)modeling and simulation of geological
				sequestration field demonstrations;
									(iv)quantitative assessment of risks relating
				to specific field sites for testing of sequestration technologies; and
									(v)research and
				development of new and improved technologies for carbon use, including
				recycling and reuse of carbon dioxide.
									(2)Carbon capture
				demonstration project
								(A)In
				generalThe Secretary shall carry out a demonstration of
				large-scale carbon dioxide capture from an appropriate gasification facility
				selected by the Secretary.
								(B)Link to storage
				activitiesThe Secretary may require the use of carbon dioxide
				from the project carried out under subparagraph (A) in a field testing
				validation activity under this section.
								(3)Field validation testing
				activities
								(A)In generalThe Secretary shall promote, to the maximum
				extent practicable, regional carbon sequestration partnerships to conduct
				geologic sequestration tests involving carbon dioxide injection and monitoring,
				mitigation, and verification operations in a variety of candidate geological
				settings, including—
									(i)operating oil and gas fields;
									(ii)depleted oil and gas fields;
									(iii)unmineable coal seams;
									(iv)deep saline formations;
									(v)deep geological systems that may be used as
				engineered reservoirs to extract economical quantities of heat from geothermal
				resources of low permeability or porosity; and
									(vi)deep geologic
				systems containing basalt formations.
									(B)ObjectivesThe objectives of tests conducted under
				this paragraph shall be—
									(i)to develop and validate geophysical tools,
				analysis, and modeling to monitor, predict, and verify carbon dioxide
				containment;
									(ii)to validate modeling of geological
				formations;
									(iii)to refine storage capacity estimated for
				particular geological formations;
									(iv)to determine the fate of carbon dioxide
				concurrent with and following injection into geological formations;
									(v)to develop and implement best practices for
				operations relating to, and monitoring of, injection and storage of carbon
				dioxide in geologic formations;
									(vi)to assess and ensure the safety of
				operations related to geological storage of carbon dioxide; and
									(vii)to allow the Secretary to promulgate
				policies, procedures, requirements, and guidance to ensure that the objectives
				of this subparagraph are met in large-scale testing and deployment activities
				for carbon capture and storage that are funded by the Department of
				Energy.
									(4)Large-scale testing and deployment
								(A)In generalThe Secretary shall conduct not less than 7
				initial large-volume sequestration tests for geological containment of carbon
				dioxide (at least 1 of which shall be international in scope) to validate
				information on the cost and feasibility of commercial deployment of
				technologies for geological containment of carbon dioxide.
								(B)Diversity of formations to be
				studiedIn selecting
				formations for study under this paragraph, the Secretary shall consider a
				variety of geological formations across the United States, and require
				characterization and modeling of candidate formations, as determined by the
				Secretary.
								(5)Preference in project selection from
				meritorious proposalsIn
				making competitive awards under this subsection, subject to the requirements of
				section 989, the Secretary shall give preference to proposals from partnerships
				among industrial, academic, and government entities.
							(6)Cost sharingActivities under this subsection shall be
				considered research and development activities that are subject to the
				cost-sharing requirements of section 988(b).
							(7)Program Review
				and ReportDuring fiscal year 2011, the Secretary shall—
								(A)conduct a review
				of programmatic activities carried out under this subsection; and
								(B)make
				recommendations with respect to continuation of the activities.
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)$150,000,000 for
				fiscal year 2008;
							(2)$200,000,000 for
				fiscal year 2009;
							(3)$200,000,000 for
				fiscal year 2010;
							(4)$180,000,000 for
				fiscal year 2011; and
							(5)$165,000,000 for
				fiscal year
				2012.
							.
				303.Carbon dioxide
			 storage capacity assessment
				(a)DefinitionsIn
			 this section
					(1)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
					(2)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
					(3)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect potential
			 storage.
					(4)RiskThe
			 term risk includes any risk posed by geomechanical, geochemical,
			 hydrogeological, structural, and engineered hazards.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
					(6)Storage
			 formationThe term storage formation means a deep
			 saline formation, unmineable coal seam, or oil or gas reservoir that is capable
			 of accommodating a volume of industrial carbon dioxide.
					(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
					(1)the geographical
			 extent of all potential storage formations in all States;
					(2)the capacity of
			 the potential storage formations;
					(3)the injectivity
			 of the potential storage formations;
					(4)an estimate of
			 potential volumes of oil and gas recoverable by injection and storage of
			 industrial carbon dioxide in potential storage formations;
					(5)the risk
			 associated with the potential storage formations; and
					(6)the Carbon
			 Sequestration Atlas of the United States and Canada that was completed by the
			 Department of Energy in April 2006.
					(c)Coordination
					(1)Federal
			 coordination
						(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator of
			 the Environmental Protection Agency on issues of data sharing, format,
			 development of the methodology, and content of the assessment required under
			 this title to ensure the maximum usefulness and success of the
			 assessment.
						(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
						(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
					(d)External review
			 and publicationOn completion of the methodology under subsection
			 (b), the Secretary shall—
					(1)publish the
			 methodology and solicit comments from the public and the heads of affected
			 Federal and State agencies;
					(2)establish a panel
			 of individuals with expertise in the matters described in paragraphs (1)
			 through (5) of subsection (b) composed, as appropriate, of representatives of
			 Federal agencies, institutions of higher education, nongovernmental
			 organizations, State organizations, industry, and international geoscience
			 organizations to review the methodology and comments received under paragraph
			 (1); and
					(3)on completion of
			 the review under paragraph (2), publish in the Federal Register the revised
			 final methodology.
					(e)Periodic
			 UpdatesThe methodology developed under this section shall be
			 updated periodically (including at least once every 5 years) to incorporate new
			 data as the data becomes available.
				(f)National
			 assessment
					(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(1), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of capacity for carbon dioxide in accordance with the
			 methodology.
					(2)Geological
			 verificationAs part of the assessment under this subsection, the
			 Secretary shall carry out a drilling program to supplement the geological data
			 relevant to determining storage capacity of carbon dioxide in geological
			 storage formations, including—
						(A)well log
			 data;
						(B)core data;
			 and
						(C)fluid sample
			 data.
						(3)Partnership
			 with other drilling programsAs part of the drilling program
			 under paragraph (2), the Secretary shall enter, as appropriate, into
			 partnerships with other entities to collect and integrate data from other
			 drilling programs relevant to the storage of carbon dioxide in geologic
			 formations.
					(4)Incorporation
			 into NatCarb
						(A)In
			 generalOn completion of the assessment, the Secretary of Energy
			 shall incorporate the results of the assessment using the NatCarb database, to
			 the maximum extent practicable.
						(B)RankingThe
			 database shall include the data necessary to rank potential storage sites for
			 capacity and risk, across the United States, within each State, by formation,
			 and within each basin.
						(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report describing the findings under the assessment.
					(6)Periodic
			 updatesThe national assessment developed under this section
			 shall be updated periodically (including at least once every 5 years) to
			 support public and private sector decisionmaking.
					(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for the period of fiscal years 2008 through
			 2012.
				304.Carbon capture
			 and storage initiative
				(a)Industrial
			 sources of carbon dioxide definedIn this section, the term
			 industrial sources of carbon dioxide means one or more facilities
			 to—
					(1)generate electric
			 energy from fossil fuels;
					(2)refine
			 petroleum;
					(3)manufacture iron
			 or steel;
					(4)manufacture
			 cement or cement clinker;
					(5)manufacture
			 commodity chemicals (including from coal gasification); or
					(6)manufacture
			 transportation fuels from coal.
					(b)Program
			 establishment
					(1)In
			 generalThe Secretary shall carry out a program to demonstrate
			 technologies for the large-scale capture of carbon dioxide from industrial
			 sources of carbon dioxide.
					(2)Scope of
			 awardAn award under this section shall be only for the portion
			 of the project that carries out the large-scale capture (including purification
			 and compression) of carbon dioxide, as well as the cost of transportation and
			 injection of carbon dioxide.
					(3)Qualifications
			 for awardTo be eligible for an award under this section, a
			 project proposal must include the following:
						(A)CapacityThe
			 capture of not less than eighty-five percent of the produced carbon dioxide at
			 the facility, and not less than 500,000 short tons of carbon dioxide per
			 year.
						(B)Storage
			 agreementA binding agreement for the storage of all of the
			 captured carbon dioxide in—
							(i)a
			 field testing validation activity under section 963 of the Energy Policy Act of
			 2005, as amended by this Act; or
							(ii)other geological
			 storage projects approved by the Secretary.
							(C)Purity
			 levelA purity level of at least 95 percent for the captured
			 carbon dioxide delivered for storage.
						(D)Commitment to
			 continued operation of successful unitIf the project
			 successfully demonstrates capture and storage of carbon dioxide, a commitment
			 to continued capture and storage of carbon dioxide after the conclusion of the
			 demonstration.
						(4)Cost-sharingThe
			 cost-sharing requirements of section 988 of the Energy Policy Act of 2005 shall
			 apply to this section.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $100,000,000 per year for fiscal years 2009
			 through 2013.
				
	
		May 7, 2007
		Read twice and placed on the calendar
	
